EXHIBIT 10.1

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

 

CREDIT SUISSE AG
CREDIT SUISSE LOAN FUNDING LLC
Eleven Madison Avenue
New York, New York  10010

 

DEUTSCHE BANK AG NEW YORK BRANCH

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

GOLDMAN SACHS BANK USA
200 West Street
New York, New York  10282

 

BNP PARIBAS

BNP PARIBAS SECURITIES CORP.

787 Seventh Avenue

New York, New York 10019

 

TD SECURITIES (USA) LLC

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

31 West 52nd Street

New York, New York 10019

 

MORGAN STANLEY SENIOR FUNDING, INC.
1585 Broadway

New York, New York 10036

 

 

COMMERZBANK AG, NEW YORK BRANCH

225 Liberty Street

New York, New York 10281

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

WELLS FARGO SECURITIES, LLC

550 S. Tryon Street

Charlotte, North Carolina 28202

 

ROYAL BANK OF CANADA

200 Vesey Street

New York, New York 10281

 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

1301 Avenue of the Americas

New York, New York 10019

 

BANCO SANTANDER, S.A., NEW YORK BRANCH

45 East 53rd Street

New York, New York 10022

 

 

 

 

 

SG AMERICAS SECURITIES, LLC

SOCIETÉ GENERALE

245 Park Avenue

New York, New York 10167

 

SUNTRUST BANK

SUNTRUST ROBINSON HUMPHREY, INC.

3333 Peachtree Road

Atlanta, Georgia 30326

 

NATIONAL WESTMINSTER BANK PLC

NATWEST MARKETS PLC

250 Bishopsgate

London, EC2M 4AA

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

1095 Avenue of the Americas

New York, New York 10036

 

 

 

 

 

CONFIDENTIAL

 

May 15, 2018

 

--------------------------------------------------------------------------------


 

PROJECT LAKES
US$11.0 Billion Senior Secured Credit Facilities
US$19.0 Billion Senior Secured Bridge Loan Facility(1)

US$8.0 Billion Senior Unsecured Bridge Loan Facility

Amended and Restated Commitment Letter

 

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

Attention:  J. Braxton Carter, Chief Financial Officer

 

Ladies and Gentlemen:

 

This amended and restated commitment letter (this “Commitment Letter”) amends,
restates and supersedes in its entirety that certain commitment letter (the
“Original Commitment Letter”) dated as of April 29, 2018 (the “Original Signing
Date”) by and among T-Mobile USA, Inc., a Delaware corporation (the “Company” or
“you”), Barclays Bank PLC (“Barclays”), Credit Suisse Loan Funding LLC (“CSLF”),
Credit Suisse AG (acting through such of its affiliates and branches as it deems
appropriate, “CS”), Deutsche Bank Securities Inc. (“DBSI”), Deutsche Bank AG New
York Branch (“DBNY”), Deutsche Bank AG Cayman Islands Branch (“DBCI” and,
together with DBSI and DBNY, “DB”),  Goldman Sachs Bank USA (“GS Bank”), Goldman
Sachs Lending Partners LLC (“GSLP” and, together with GS Bank, “Goldman Sachs”),
Morgan Stanley Senior Funding, Inc. (“MSSF”), RBC Capital Markets(2) (“RBCCM”)
and Royal Bank of Canada (“RBC” and, together with Barclays, CSLF, CS, DB,
Goldman Sachs, MSSF and RBCCM, the “Original Commitment Parties”).

 

The Company has advised (x) Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM
(RBCCM, together with Barclays, CSLF, DBSI, GS Bank and MSSF, the “Lead
Arrangers”), (y) BNP Paribas Securities Corp. (“BNPPSC”), Commerzbank AG, New
York Branch (or any of its affiliates designated by it to act in such capacity
“Commerzbank”), Credit Agricole Corporate and Investment Bank (“CACIB”), TD
Securities (USA) LLC (“TD Securities”), Wells Fargo Securities, LLC (“Wells
Fargo Securities”), Banco Santander, S.A., New York Branch (“Banco Santander”),
SG Americas Securities, LLC (“SGAS”), SunTrust Robinson Humphrey, Inc. (“STRH”),
National Westminster Bank plc (“NatWest Bank”), NatWest Markets Plc (“NatWest
Markets” and, together with NatWest Bank, “NatWest”) and U.S. Bank National
Association (or any of its affiliates designated to act in such capacity, “U.S.
Bank” and, together with BNPPSC, Commerzbank, CACIB, TD Securities, Wells Fargo
Securities, Banco Santander, SGAS, STRH and NatWest, the “Other Arrangers” and,
together with the Lead Arrangers, the “Arrangers”) and (z) Barclays, CS, DBNY,
DBCI, Goldman Sachs, MSSF, RBC, BNP Paribas Corp. (“BNP”), Commerzbank, CACIB,
The Toronto-Dominion Bank, New York Branch (“TD Bank”), Wells Fargo Bank,
National Association (“Wells Fargo Bank”), Banco Santander, Societé Generale
(“SG”), SunTrust Bank (“SunTrust”), NatWest and U.S. Bank (U.S. Bank together
with Barclays, CS, DBNY, DBCI, Goldman Sachs, MSSF, RBC, BNP, Commerzbank,
CACIB, TD Bank, Wells Fargo Bank, Banco Santander, SG, SunTrust and NatWest, the
“Initial Lenders”; the Initial Lenders and the Arrangers are collectively
referred to herein as the “Commitment Parties”, “we” or “us”) that it intends to
acquire (the “Acquisition”) all the issued and outstanding equity interests of
Sprint Corporation

 

--------------------------------------------------------------------------------

(1)                                 Subject to increase per Reallocation Notice.

(2)                                 RBC Capital Markets is a brand name for the
capital markets activities of Royal Bank of Canada and its affiliates.

 

2

--------------------------------------------------------------------------------


 

(“Sprint”) and to consummate the other Transactions (such term and each other
capitalized term used but not defined herein having the meaning assigned to it
in the Summary of Terms and Conditions attached hereto as Exhibit A (the “Credit
Facilities Term Sheet”) or Exhibit B (the “Secured Bridge Facility Term Sheet”)
or Exhibit C (the “Unsecured Bridge Facility Term Sheet”), and together with the
Credit Facilities Term Sheet and the Secured Bridge Facility Term Sheet, the
“Term Sheets”), as applicable).  In that connection, the Company has requested
that the Arrangers agree to structure and arrange (I) senior secured credit
facilities in the aggregate amount of US$11.0 billion, comprised of a US$4.0
billion five-year revolving credit facility (the “Revolving Credit Facility”)
and a US$7.0 billion seven-year term loan facility (the “Term Loan Facility”,
and together with the Revolving Credit Facility, the “Senior Credit Facilities”;
and the Senior Credit Facilities together with the Secured Bridge Facility and
the Unsecured Bridge Facility, the “Facilities”), and (II) a senior secured
364-day bridge loan facility in the amount of US$19.0 billion (which may (or as
required by the Fee Letter, shall) be increased by the Borrower upon delivery of
a Reallocation Notice (as defined below)) (the “Secured Bridge Facility”) and
(III) a senior unsecured bridge loan facility in the amount of US$8.0 billion
(the “Unsecured Bridge Facility” and, together with the Secured Bridge Facility,
the “Bridge Facilities”), in each case, to finance the Acquisition and the other
Transactions, and the Initial Lenders commit to provide the entire amount of the
Facilities as set forth below.

 

In connection with the foregoing, (a) Barclays is pleased to advise you of its
commitment to provide (w) 115/6% of the aggregate principal amount of the
Unsecured Bridge Facility, (x) 115/6% of the aggregate principal amount of the
Secured Bridge Facility, (y) 9.375% of the aggregate principal amount of the
Revolving Credit Facility and (z) 115/6% of the aggregate principal amount of
the Term Loan Facility, (b) CS is pleased to advise you of its commitment to
provide (w) 115/6% of the aggregate principal amount of the Unsecured Bridge
Facility, (x) 115/6% of the aggregate principal amount of the Secured Bridge
Facility, (y) 9.375% of the aggregate principal amount of the Revolving Credit
Facility and (z) 115/6% of the aggregate principal amount of the Term Loan
Facility, (c)(i) DBCI is pleased to advise you of its commitment to provide
(x) 115/6% of the aggregate principal amount of the Unsecured Bridge Facility
and (y) 115/6% of the aggregate principal amount of the Secured Bridge Facility
and (ii) DBNY is pleased to advise you of its commitment to provide (x) 9.375%
of the aggregate principal amount of the Revolving Credit Facility and
(y) 115/6% of the aggregate principal amount of the Term Loan Facility,
(d)(i) GSLP is pleased to advise you of its commitment to provide (w) 115/6% of
the aggregate principal amount of the Unsecured Bridge Facility, (x) 11/3% of
the aggregate principal amount of the Secured Bridge Facility and (y) 115/6% of
the aggregate principal amount of the Term Loan Facility and (ii) GS Bank is
pleased to advise you of its commitment to provide (x) 101/2% of the aggregate
principal amount of the Secured Bridge Facility and (y) 9.375% of the aggregate
principal amount of the Revolving Credit Facility, (e) MSSF is pleased to advise
you of its commitment to provide (w) 115/6% of the aggregate principal amount of
the Unsecured Bridge Facility, (x) 115/6% of the aggregate principal amount of
the Secured Bridge Facility, (y) 9.375% of the aggregate principal amount of the
Revolving Credit Facility and (z) 115/6% of the aggregate principal amount of
the Term Loan Facility, (f) RBC is pleased to advise you of its commitment to
provide (w) 115/6% of the aggregate principal amount of the Unsecured Bridge
Facility, (x) 115/6% of the aggregate principal amount of the Secured Bridge
Facility, (y) 9.375% of the aggregate principal amount of the Revolving Credit
Facility and (z) 115/6% of the aggregate principal amount of the Term Loan
Facility, (g) BNP is pleased to advise you of its commitment to provide
(w) 4.80% of the aggregate principal amount of the Unsecured Bridge Facility,
(x) 4.80% of the aggregate principal amount of the Secured Bridge Facility,
(y) 6.25% of the aggregate principal amount of the Revolving Credit Facility and
(z) 4.80% of the aggregate principal amount of the Term Loan Facility,
(h) Commerzbank is pleased to advise you of its commitment to provide (w) 4.80%
of the aggregate principal amount of the Unsecured Bridge Facility, (x) 4.80% of
the aggregate principal amount of the Secured Bridge Facility, (y) 6.25% of the
aggregate principal amount of the Revolving Credit Facility and (z) 4.80% of the
aggregate principal amount of the Term Loan Facility, (i) CACIB is pleased to
advise you of its commitment to provide (w) 4.80% of the aggregate principal
amount of the

 

3

--------------------------------------------------------------------------------


 

Unsecured Bridge Facility, (x) 4.80% of the aggregate principal amount of the
Secured Bridge Facility, (y) 6.25% of the aggregate principal amount of the
Revolving Credit Facility and (z) 4.80% of the aggregate principal amount of the
Term Loan Facility, (j) TD Bank is pleased to advise you of its commitment to
provide (w) 4.80% of the aggregate principal amount of the Unsecured Bridge
Facility, (x) 4.80% of the aggregate principal amount of the Secured Bridge
Facility, (y) 6.25% of the aggregate principal amount of the Revolving Credit
Facility and (z) 4.80% of the aggregate principal amount of the Term Loan
Facility, (k) Wells Fargo Bank is pleased to advise you of its commitment to
provide (w) 4.80% of the aggregate principal amount of the Unsecured Bridge
Facility, (x) 4.80% of the aggregate principal amount of the Secured Bridge
Facility, (y) 6.25% of the aggregate principal amount of the Revolving Credit
Facility and (z) 4.80% of the aggregate principal amount of the Term Loan
Facility, (l) Banco Santander is pleased to advise you of its commitment to
provide (w) 1.00% of the aggregate principal amount of the Unsecured Bridge
Facility, (x) 1.00% of the aggregate principal amount of the Secured Bridge
Facility, (y) 2.50% of the aggregate principal amount of the Revolving Credit
Facility and (z) 1.00% of the aggregate principal amount of the Term Loan
Facility, (m) SG is pleased to advise you of its commitment to provide (w) 1.00%
of the aggregate principal amount of the Unsecured Bridge Facility, (x) 1.00% of
the aggregate principal amount of the Secured Bridge Facility, (y) 2.50% of the
aggregate principal amount of the Revolving Credit Facility and (z) 1.00% of the
aggregate principal amount of the Term Loan Facility, (n) SunTrust is pleased to
advise you of its commitment to provide (w) 1.00% of the aggregate principal
amount of the Unsecured Bridge Facility, (x) 1.00% of the aggregate principal
amount of the Secured Bridge Facility, (y) 2.50% of the aggregate principal
amount of the Revolving Credit Facility and (z) 1.00% of the aggregate principal
amount of the Term Loan Facility, (o)(i) NatWest Markets is pleased to advise
you of its commitment to provide (x) 1.00% of the aggregate principal amount of
the Unsecured Bridge Facility and (y) 1.00% of the aggregate principal amount of
the Term Loan Facility and (ii) NatWest Bank is pleased to advise you of its
commitment to provide (x) 2.50% of the aggregate principal amount of the
Revolving Credit Facility and (y) 1.00% of the aggregate principal amount of the
Secured Bridge Facility and (p) U.S. Bank is pleased to advise you of its
commitment to provide (w) 1.00% of the aggregate principal amount of the
Unsecured Bridge Facility, (x) 1.00% of the aggregate principal amount of the
Secured Bridge Facility, (y) 2.50% of the aggregate principal amount of the
Revolving Credit Facility and (z) 1.00% of the aggregate principal amount of the
Term Loan Facility, in each case upon the terms and subject to the conditions
set forth or referred to in this Commitment Letter and the Term Sheets. The
commitments hereunder of the Initial Lenders are several and not joint. You and
the Arrangers further agree that no other titles will be awarded, and no other
compensation will be paid (other than as expressly contemplated by this
Commitment Letter and the Fee Letter referred to below) in connection with the
Facilities unless you and the Arrangers shall so agree.

 

It is agreed that (i) each of the Lead Arrangers will act as a joint lead
arranger and joint bookrunner for the Facilities, (ii) DBNY will act as
administrative agent and collateral agent for the Senior Credit Facilities,
(iii) GS Bank will act as administrative agent and collateral agent for the
Secured Bridge Facility, (iv) an affiliate of an Original Commitment Party
appointed by the Company will act as administrative agent for the Unsecured
Bridge Facility, (v) each of BNPPSC, Commerzbank, CACIB, TD Securities and Wells
Fargo Securities will act as a bookrunner for the Revolving Credit Facility and
the Secured Bridge Facility and as a co-manager for the Term Loan Facility and
(vi) each of Banco Santander, SGAS, STRH, NatWest and U.S. Bank will act as a
co-manager for the Senior Credit Facilities and the Secured Bridge Facility, and
each of them will, in such capacities, perform the duties and exercise the
authority customarily performed and exercised by it in such roles.  It is
further agreed that (i) DBSI shall have “left” placement in any and all
marketing materials and documentation used in connection with the Revolving
Credit Facility, (ii) CSLF shall have “left” placement in any and all marketing
materials and documentation used in connection with the Term Loan Facility and
(iii) Goldman, Sachs & Co. will act as global coordinator with respect to the
Facilities.  All other financial institutions and any Arranger will be listed in
customary fashion (as mutually agreed to by the Original

 

4

--------------------------------------------------------------------------------


 

Commitment Parties on the Original Signing Date and you) on any offering or
marketing materials in respect of the Facilities.

 

Each Initial Lender reserves the right, prior to or after the execution of
definitive documentation for any Facility, to syndicate all or a portion of its
commitments in respect of such Facility hereunder to one or more financial
institutions identified by the Arrangers in consultation with you and reasonably
acceptable to the Arrangers and you (your consent not to be unreasonably
withheld), including, without limitation, any relationship lenders designated by
you and reasonably acceptable to the Arrangers, that will become parties to such
definitive documentation or to this Commitment Letter as set forth herein
pursuant to a syndication to be managed by the Arrangers (the Initial Lenders
and other the financial institutions becoming parties to such definitive
documentation or this Commitment Letter being collectively referred to as the
“Lenders”).  You agree until the date that is the earlier of (i) 60 days after
the Closing Date and (ii) the date on which a Senior Successful Syndication (as
defined in the Fee Letter) is achieved (such earlier date referred to in clauses
(i) and (ii), the “Syndication Date”) actively to assist, and to use
commercially reasonable efforts (consistent with the terms of the Business
Combination Agreement) to cause Sprint to assist, the Arrangers in completing an
orderly and Senior Successful Syndication of each Facility.  In that regard, you
agree promptly to prepare and provide to the Arrangers such information with
respect to the Company and its subsidiaries, and to use commercially reasonable
efforts (consistent with the terms of the Business Combination Agreement) to
cause Sprint promptly to prepare and provide to the Arrangers such information
with respect to Sprint and its subsidiaries, in each case including financial
information, as the Arrangers may reasonably request in connection with the
arrangement and syndication of each Facility; provided that the only financial
statements that you or Sprint shall be required to deliver are those financial
statements described in paragraphs 2 and 3 of Exhibit D attached hereto.  Your
assistance shall also include (a) your using commercially reasonable efforts to
ensure that the syndication efforts benefit materially from your existing
lending and investment banking relationships and (consistent with the terms of
the Business Combination Agreement) the existing lending and investment banking
relationships of Sprint, (b) direct contact between appropriate senior
management of the Company and the proposed Lenders (and your using commercially
reasonable efforts (consistent with the terms of the Business Combination
Agreement) to arrange such contact between appropriate senior management of
Sprint and the proposed Lenders), (c) your assistance, and your using
commercially reasonable efforts (consistent with the terms of the Business
Combination Agreement) to cause Sprint to assist, in the preparation of a
confidential information memorandum and other marketing materials to be used in
connection with the syndication of each Facility (collectively, “Information
Materials”), (d) your using commercially reasonable efforts to obtain, prior to
the launch of general syndication, indicative pro forma ratings of each Facility
and corporate/family ratings for each of the Company and Sprint from each of
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Financial
Services LLC (“S&P”), and (e) the hosting, with the Arrangers, of a single
lender meeting and a reasonable number of conference calls with prospective
Lenders at times to be mutually agreed.  In addition, to facilitate an orderly
and successful syndication of each Facility, you agree that, until the later of
the Closing Date and the completion of a successful syndication of each Facility
(as defined in the Fee Letter referred to below) you and your subsidiaries will
not (and you will use commercially reasonable efforts (consistent with the terms
of the Business Combination Agreement) to cause Sprint and its subsidiaries not
to) issue, sell, offer, place or arrange any debt securities or commercial bank
or other credit facilities of the Company, Sprint or their respective
subsidiaries that could reasonably be expected to materially and adversely
impair the primary syndication of such Facility, other than (i) the Facilities,
(ii) the Permanent Financing, (iii) any Debt Offers (as defined in the Business
Combination Agreement) and (iv) any debt excluded from the definition of the
term “Debt Incurrence” as defined in the Secured Bridge Facility Term Sheet, in
each case without the written consent of the Arrangers, such consent not to be
unreasonably withheld or delayed.  Without limiting your obligations to assist
with the syndication efforts as set forth herein and notwithstanding anything to
the contrary contained in this Commitment Letter, the Term Sheets, the Fee
Letter or the definitive documentation for

 

5

--------------------------------------------------------------------------------


 

the Facilities, each Initial Lender agrees that neither the commencement nor the
completion of a successful syndication nor the obtaining of ratings nor your
compliance with this paragraph in any other manner shall constitute a condition
to the funding under any Facility on the Closing Date.

 

You agree, at the request of the Arrangers, to assist, and to use commercially
reasonable efforts (consistent with the terms of the Business Combination
Agreement) to cause Sprint to assist, in the preparation of an additional
version of the Information Materials to be used by prospective Lenders’
public-side employees and representatives who do not wish to receive material
non-public information (within the meaning of United States Federal securities
laws) with respect to the Company, Sprint, their respective subsidiaries and any
securities of any of the foregoing (“MNPI”) and who may be engaged in investment
and other market related activities with respect to the Company, Sprint, their
respective subsidiaries or any securities of any of the foregoing.  It is
understood that, in connection with your assistance described above, you will
provide customary authorization letters (and you will use commercially
reasonable efforts, consistent with the terms of the Business Combination
Agreement, to have Sprint provide such letter) to the Arrangers authorizing the
distribution of the Information Materials to prospective Lenders and, in the
case of any distribution of any Information Materials, to “public-siders”,
containing a representation that such Information Materials do not contain MNPI
and a customary “10b-5” representation.  You agree that the following documents
may be distributed to both “private-siders” and “public-siders” unless you
advise the Arrangers in writing (including by email) within a reasonable time
prior to their intended distribution that such materials should only be
distributed to “private-siders” and provided that you shall have been given a
reasonable opportunity to review such documents: (a) the Term Sheets,
(b) administrative materials prepared by any Arranger for prospective Lenders
(such as lender meeting invitations, lender allocations and funding and closing
memoranda), (c) notifications of changes in the terms of the Facilities, and
(d) drafts of the definitive documentation for the Facilities.  If you advise us
that any of the foregoing should be distributed only to “private-siders”, then
“public-siders” will not receive such materials without further discussions with
you.

 

You hereby represent and covenant that (a) all written information, other than
the Projections (as defined below) and information of a general economic or
industry nature, that has been or will be made available to any of the Initial
Lenders or Arrangers by or on behalf of you in connection with the Transactions
(the “Information”) is or, when furnished, will be, in each case when taken as a
whole and in light of the circumstances when furnished, correct in all material
respects at the time furnished and does not or will not at the time furnished
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, taken as a whole,
not materially misleading in light of the circumstances under which such
statements are made and (b) the projections, financial estimates, forecasts and
other forward-looking information that have been or will be made available to
any of the Initial Lenders or Arrangers by or on behalf of you in connection
with the Transactions (the “Projections”) have been or will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time made
and at the time the Projections are so made available (it being understood that
the Projections, by their nature, are inherently uncertain and no assurances are
being given that the results reflected in the Projections will be achieved);
provided that, with respect to any Information or Projections prepared by or
relating to Sprint or its subsidiaries, the foregoing representations are made
only to the best of your knowledge.  You agree that if at any time until the
later of the Syndication Date and the Closing Date you become aware that the
representations in the immediately preceding sentence would not be true in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will (and with
respect to Sprint, use your commercially reasonable efforts to cause Sprint to)
promptly supplement the Information and the Projections so that such
representations or warranties would be true in all material respects under those
circumstances.  You understand that in connection with the syndication of the
Facilities we will use and rely on the Information without independent
verification thereof. Notwithstanding the foregoing, it is understood that each
Initial Lender’s commitments hereunder

 

6

--------------------------------------------------------------------------------


 

are not subject to or conditioned upon the accuracy of the representations set
forth in this paragraph, and notwithstanding anything to the contrary contained
in this Commitment Letter, the Term Sheets, the Fee Letter or the definitive
documentation for the Facilities, the accuracy of such representations shall not
constitute a condition to the funding under any Facility on the Closing Date.

 

The Arrangers will, in consultation with you, manage all aspects of the
syndication of the Facilities, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate, the
allocations of the commitments among the Lenders, the allocation of any title or
role to any Lender and the amount and distribution of fees among the Lenders; it
being understood and agreed that we will not syndicate to those persons
identified in writing to the Original Commitment Parties on or prior to the
Original Signing Date and, with respect to persons who are competitors of you or
your subsidiaries or Sprint or its subsidiaries, identified in writing from time
to time after the Original Signing Date (but without retroactive effect) and, in
each case, their affiliates (other than bona fide debt fund affiliates of
competitors) to the extent such affiliates are identified in writing or are
otherwise clearly identifiable on the basis of name (collectively, the
“Disqualified Lenders).  Notwithstanding the Arrangers’ right to syndicate the
Facilities (other than in the case of an assignment of commitments under the
Secured Bridge Facility with your consent pursuant to a customary joinder
agreement to this Commitment Letter), no Initial Lender shall be relieved or
released from its commitment hereunder prior to the funding thereof on the
Closing Date in connection with any syndication, assignment or participation of
such Facility (and unless you otherwise agree in writing, each Initial Lender
and each Arranger shall at all times retain exclusive control over all its
rights and obligations with respect to such Facility and its commitments in
respect thereof, including all rights with respect to consents, modifications,
supplements, waivers and amendments of this Commitment Letter and the definitive
documentation with respect to such Facility, and each Initial Lender and each
Arranger shall notify you of any participation of its commitments in respect of
the Revolving Credit Facility hereunder). You acknowledge and agree that the
amount of the Secured Bridge Facility will be reduced as provided under the
“Mandatory Commitment Reduction and Prepayment” section of the Secured Bridge
Facility Term Sheet upon the occurrence of any of the events described therein
at any time after the date hereof, and that any such reduction will be allocated
on a pro rata basis among the commitments of the Initial Lenders in respect of
the Secured Bridge Facility or, to the extent permitted in the Secured Bridge
Facility Term Sheet, the other Facilities. You acknowledge and agree that the
amount of the Unsecured Bridge Facility will be reduced as provided under the
“Mandatory Commitment Reduction and Prepayment” section of the Unsecured Bridge
Facility Term Sheet upon the occurrence of any of the events described therein
at any time after the date hereof, and that any such reduction will be allocated
on a pro rata basis among the commitments of the Initial Lenders in respect of
the Unsecured Bridge Facility or, to the extent permitted in the Secured Bridge
Facility Term Sheet, the other Facilities.

 

As consideration for the Initial Lenders’ commitments hereunder and our
agreements to perform the services described herein, you agree to pay to us the
fees as set forth in the amended and restated arranger fee letter dated the date
hereof and delivered herewith and any other fees as set forth in any fee letter
dated the date hereof and delivered herewith (collectively, the “Fee Letter”).

 

The commitments of the Initial Lenders and the agreements of the Initial Lenders
and the Arrangers hereunder in respect of each Facility are subject only to the
following conditions (collectively, the “Funding Conditions”, and the date on
which such conditions are satisfied or waived, the “Closing Date”):  (a) except
as (i) set forth in any Sprint Filed SEC Documents (as defined in the Business
Combination Agreement), excluding any disclosures in such Sprint Filed SEC
Documents (as defined in the Business Combination Agreement) contained in any
risk factors section, any section related to forward-looking statements and
other disclosures that are predictive, cautionary or forward-looking in nature,
or (ii) except as disclosed in the disclosure letter delivered by Sprint to
T-Mobile (as defined in the

 

7

--------------------------------------------------------------------------------


 

Business Combination Agreement) at or prior to the execution of the Business
Combination Agreement, since March 31, 2017, there have been no Effects (as
defined in the Business Combination Agreement) that, individually or in the
aggregate, have had or would reasonably be expected to have a “Material Adverse
Effect on Sprint” (as defined in the Business Combination Agreement), (b) the
execution and delivery by the Borrower and the Guarantors of definitive
documentation for such Facility consistent with this Commitment Letter, the
applicable Term Sheet and the Fee Letter and subject to the Documentation
Provision and (c) the satisfaction or waiver of the other conditions expressly
set forth in Exhibit D attached hereto.  For purposes of the foregoing,
“Material Adverse Effect” means any Material Adverse Effect on Sprint (as
defined in the Business Combination Agreement).  It is understood that there are
no conditions (implied or otherwise) to the commitment hereunder (including
compliance with the terms of this Commitment Letter, the Term Sheets, the Fee
Letter, the definitive documentation for the Facilities or otherwise) other than
the Funding Conditions (and upon satisfaction or waiver of the Funding
Conditions, the funding duly requested by the Borrower under each Facility on
the Closing Date shall occur).

 

Notwithstanding anything in this Commitment Letter, the Term Sheets, the Fee
Letter, the definitive documentation for the Facilities or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, (a) the only representations the making and accuracy of which shall be
a condition to availability of the Facilities on the Closing Date shall be
(i) the representations made by Sprint in the Business Combination Agreement as
are material to the interests of the Lenders, but only to the extent that you
(or your affiliates) have the right under the Business Combination Agreement to
terminate your obligations under the Business Combination Agreement or not to
consummate the Acquisition as a result of such representations in the Business
Combination Agreement being inaccurate (the “Business Combination Agreement
Representations”) and (ii) the Specified Representations (as defined below) and
(b) the terms of the definitive documentation for each Facility shall be in a
form such that such Facility is available on the Closing Date if the Funding
Conditions are satisfied or waived (it being understood that, to the extent any
Collateral (other than to the extent that a lien on such Collateral may be
perfected by (x) the filing of a financing statement under the Uniform
Commercial Code or (y) the delivery of stock certificates of any material
domestic subsidiary of the Company or any Guarantor (other than any subsidiary
of Sprint to the extent the stock certificates of such subsidiary were not
obtained after the Company’s commercially reasonable efforts on or prior to the
Closing Date) which are required to be delivered under the Term Sheets) is not
or cannot be provided or perfected on the Closing Date after your use of
commercially reasonable efforts to do so (consistent with the Business
Combination Agreement), the provision or perfection of a security interest in
such Collateral shall not constitute a condition precedent to the availability
of the Facilities and the making of the initial loans and other extensions of
credit thereunder on the Closing Date, but shall be required to be perfected
within 90 days after the Closing Date (in each case subject to extensions
granted by the applicable Administrative Agent, in its sole discretion)).  For
purposes hereof, (x) “Specified Representations” means the representations and
warranties of the Borrower and each of the Guarantors set forth in the
applicable Term Sheet with respect to (A) organization and power, authorization,
due execution and delivery, in each case as they relate to the entering into and
performance of the definitive documentation for such Facility by the Borrower
and the Guarantors; (B) the enforceability with respect to the Borrower and
Guarantors of the definitive documentation for such Facility (subject to
customary enforceability exceptions); (C) noncontravention by the definitive
documentation for such Facility with respect to the organizational documents of
the Borrower and the Guarantors; (D) Federal Reserve margin regulations;
(E) Investment Company Act status of the Borrower and the Guarantors; (F) use of
proceeds of the loans under such Facility not in violation of OFAC and FCPA;
(G) solvency as of the Closing Date of the Company and its subsidiaries
(including Sprint and its subsidiaries) on a consolidated basis (with solvency
to be defined in a manner consistent with the form of solvency certificate
attached as Exhibit E); (H) the creation, validity and perfection of the
security interests in the Collateral (subject in all respects to the limitations
set forth above in this paragraph), (I) the PATRIOT Act and (J) absence of a
Specified Event of Default and (y) “Specified Event of Default” means a
bankruptcy event of default with respect to

 

8

--------------------------------------------------------------------------------


 

the Company or the Borrower.  The provisions of this paragraph are referred to
as the “Documentation Provision”.

 

You agree (a) to indemnify and hold harmless each of the Initial Lenders and
Arrangers and each of their affiliates, and each of the respective officers,
directors, employees, members, partners, trustees, advisors, agents and
controlling persons of the foregoing and their respective successors and assigns
(each, an “indemnified person”), from and against any and all losses, claims,
damages and liabilities, and expenses reasonably related thereto, to which any
such indemnified person may become subject arising out of or in connection with
this Commitment Letter, the Original Commitment Letter, the Term Sheets, the Fee
Letter, the Original Fee Letter (as defined in the Fee Letter), the Facilities
and the actual or proposed use of the proceeds thereof or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any indemnified person is a party thereto (and regardless of whether
such matter is initiated by you or by any other person) (any of the foregoing, a
“Proceeding”), and to reimburse each indemnified person upon demand for any
reasonable and documented out-of-pocket legal or other out-of-pocket expenses
incurred in connection with investigating or defending any Proceeding (it being
agreed that, notwithstanding the foregoing, you shall not be responsible for the
reimbursement of fees, charges and disbursements of more than one firm of
counsel for all the indemnified persons and, if deemed reasonably necessary by
us, one firm of regulatory counsel and/or one firm of local counsel in each
appropriate jurisdiction, in each case for all indemnified persons, except where
any indemnified person reasonably believes that an actual or perceived conflict
of interest exists affecting such indemnified person and informs you of such
conflict, in which case you shall also be responsible for the reimbursement of
fees, charges and disbursements of one firm of counsel (and, if deemed
reasonably necessary by such indemnified person, one firm of regulatory and/or
one firm of local counsel in each appropriate jurisdiction) for such indemnified
person); provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses (i) to
the extent they are determined by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the bad faith, willful misconduct
or gross negligence of such indemnified person or any Related Person thereof (as
defined below) or a material breach of the agreements set forth herein of such
indemnified person or any of its Related Persons or (ii) to the extent resulting
from any Proceeding that does not involve an act or omission of you or any of
your affiliates and that is brought by an indemnified person against any other
indemnified person, other than claims against any Initial Lender or Arranger in
its capacity in fulfilling its role as an agent or arranger or any other similar
role under the Facilities; and (b) to reimburse the Initial Lenders, the
Arrangers and each of their affiliates upon demand for all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of one firm of outside counsel (and, if deemed reasonably
necessary by us, one firm of regulatory counsel and/or one firm of local counsel
in each appropriate jurisdiction)) incurred in connection with the Facilities
and any related documentation (including this Commitment Letter, the Original
Commitment Letter, the Term Sheets, the Fee Letter, the Original Fee Letter and
the definitive documentation for the Facilities) or the amendment, modification
or waiver of any thereof.  No indemnified person shall be liable for any damages
arising from the use of Information or other materials obtained through
electronic, telecommunications or other information transmission systems, except
to the extent any such damages are found by a final, non-appealable judgment of
a court of competent jurisdiction to arise from the gross negligence or willful
misconduct of such indemnified person or any of its Related Persons, and no
party hereto shall be liable for any special, indirect, consequential or
punitive damages in connection with this Commitment Letter, the Original
Commitment Letter, the Term Sheets, the Fee Letter, the Original Fee Letter, the
Facilities or its activities related thereto; provided that nothing contained in
this sentence will limit your indemnity and reimbursement obligations set forth
in this paragraph.  For purposes hereof, a “Related Person” of an indemnified
person means (a) any controlling person, controlled affiliate or subsidiary of
such indemnified person, (b) the respective directors, officers or employees of
such indemnified person or any of its subsidiaries, controlled affiliates or
controlling persons, and (c) the respective agents and advisors of such
indemnified person or any of its subsidiaries,

 

9

--------------------------------------------------------------------------------


 

controlled affiliates or controlling persons (with respect to this clause (c),
in each case acting at the direction of such indemnified person or such
subsidiaries, controlled affiliates or controlling persons).

 

You will not, without the prior written consent of the applicable indemnified
person (which shall not be unreasonably withheld), settle, compromise, consent
to the entry of any judgment in or otherwise seek to terminate any Proceeding in
respect of which indemnification may be sought hereunder (whether or not any
indemnified person is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of such indemnified
person from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such indemnified
person.  You will not be liable for any settlement, compromise, consent or
termination of any pending or threatened Proceeding effected without your prior
written consent (which shall not be unreasonably withheld); provided that the
foregoing indemnity will apply to any such settlement, compromise, consent or
termination in the event that you were offered the ability to assume the defense
of the action that was the subject matter of such settlement, compromise,
consent or termination and elected not to assume such defense; and provided,
further, that if a Proceeding is settled, compromised, consented to or
terminated with your prior written consent or if there is a final judgment in
any such Proceeding, you agree to indemnify and hold harmless each indemnified
person to the extent and in the manner set forth above.

 

This Commitment Letter shall not be assignable by you without the prior written
consent of each of the Initial Lenders and the Arrangers (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to confer any benefits upon, create any rights in favor of or be
enforceable by or at the request of any person other than the parties hereto and
the indemnified persons.  Except (x) as provided in the eighth paragraph of this
Commitment Letter and (y) with respect to assignments between GSLP and GS Bank,
the Initial Lenders may not assign all or any portion of their respective
commitments in respect of any Facility hereunder (and any purported assignment
without such consent shall be null and void).  The commitments hereunder of the
Initial Lenders with respect to each Facility shall be superseded by the
commitments in respect of such Facility set forth in the definitive credit
agreement for such Facility, so long as such definitive credit agreement for
such Facility is consistent with the terms of this Commitment Letter and the
exhibits and annexes attached hereto (including the terms contained under the
caption “Certain Funds” in the applicable Term Sheet) and such facility does not
contain any conditions to funding other than the Funding Conditions, and upon
the execution and delivery of such definitive credit agreement for such Facility
by all of the parties thereto and the effectiveness of such definitive credit
agreement, each Initial Lender shall be released from its commitment hereunder. 
Any and all obligations of, and services to be provided by, any Initial Lender
or Arranger hereunder may be performed, and any and all rights of any Initial
Lender or Arranger hereunder may be exercised, by or through its affiliates;
provided that such Initial Lender or Arranger shall not be relieved of any of
its obligations hereunder in the event any such affiliate shall fail to perform
such obligation in accordance with the terms hereof.

 

This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and us.  Delivery of an executed signature page of this
Commitment Letter by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof.  This
Commitment Letter and the Fee Letter are the only agreements that have been
entered into among the parties hereto with respect to the Facilities and set
forth the entire understanding of the parties hereto with respect thereto.

 

THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK; provided that (a) the interpretation of
Material Adverse Effect and whether a Material Adverse Effect has occurred,
(b) the accuracy of any Business Combination Agreement Representations and
whether as a result of a breach

 

10

--------------------------------------------------------------------------------


 

thereof you (or any of your affiliates) have the right under the Business
Combination Agreement to terminate your obligations under the Business
Combination Agreement or not to consummate the Acquisition as a result of such
representations in the Business Combination Agreement being inaccurate and
(c) whether the Acquisition has been consummated in accordance with the Business
Combination Agreement, shall be governed by, and construed in accordance with
the laws of the State of Delaware, without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.  Each party hereto irrevocably
and unconditionally submits to the exclusive jurisdiction of any state or
Federal court sitting in the county of New York over any suit, action or
proceeding directly or indirectly arising out of, relating to, based upon or as
a result of this Commitment Letter, the Original Commitment Letter, the Term
Sheets, the Fee Letter, the Original Fee Letter or the transactions contemplated
hereby or thereby.  Each party hereto agrees that service of any process,
summons, notice or document by registered mail addressed to it at the address
set forth above shall be effective service of process for any suit, action or
proceeding brought in any such court.  Each party hereto irrevocably and
unconditionally waives any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in any inconvenient forum.   Each party
hereto agrees that a final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon it and may be
enforced in any other courts to whose jurisdiction it is or may be subject, by
suit upon judgment.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, RELATING TO OR BASED
UPON OR AS A RESULT OF THIS COMMITMENT LETTER, THE ORIGINAL COMMITMENT LETTER,
THE TERM SHEETS, THE FEE LETTER, THE ORIGINAL FEE LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Original Commitment Letter, the Term Sheets, the Fee
Letter, the Original Fee Letter or any of their terms or substance shall be
disclosed, directly or indirectly, by you to any other person, except that
(a) this Commitment Letter, the Original Commitment Letter, the Term Sheets, the
Fee Letter, the Original Fee Letter and their terms and substance may be
disclosed to your and Deutsche Telekom AG’s (“DT”), and your and DT’s respective
subsidiaries, and the respective directors, officers, employees, agents,
auditors, attorneys and other advisors and representatives of each of you, DT
and your respective subsidiaries who are directly involved in the consideration
of this matter and informed of the confidential nature thereof; (b) this
Commitment Letter, the Original Commitment Letter, the Term Sheets and their
terms and substance (and a version of the Fee Letter and the Original Fee Letter
redacted in the manner reasonably acceptable to the Arrangers) may be disclosed
(i) to Sprint, SoftBank Group Corp. (“SoftBank”), and their respective
directors, officers, employees, agents, auditors, attorneys and other advisors
and representations who are directly involved in the consideration of the
Acquisition and informed of the confidential nature thereof and (ii) to the
extent requested by them, to Moody’s, S&P and Fitch on a confidential basis;
(c) this Commitment Letter, the Original Commitment Letter, the Term Sheets and
their terms and substance (but not the Fee Letter, the Original Fee Letter or,
except as specified below, their terms or substance) may be disclosed (i) in any
prospectus, offering memorandum or confidential information memorandum relating
to any Permanent Financing and (ii) in one or more filings with the Securities
and Exchange Commission; provided that, notwithstanding the foregoing, you may
disclose the aggregate amount payable as fees under the Fee Letter or the
Original Fee Letter in any of the foregoing as part of the generic aggregate
transaction expenses included in any sources and uses disclosure; (d) this
Commitment Letter, the Original Commitment Letter, the Term Sheets, the Fee
Letter, the Original Fee Letter and their terms and substance otherwise may be
disclosed as may be compelled in a judicial or administrative proceeding or as
otherwise required by law or requested by governmental authority (in which case
you agree to the extent permitted by applicable law to inform us promptly

 

11

--------------------------------------------------------------------------------


 

thereof); or (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Commitment Letter, the Original
Commitment Letter, the Fee Letter, the Original Fee Letter or the transactions
contemplated hereby or thereby or enforcement hereof or thereof; provided that
the foregoing restrictions shall cease to apply (except in respect of the Fee
Letter and the Original Fee Letter and their terms and substance) after this
Commitment Letter has been accepted by you and it has become publicly available
or, if not made publicly available, on the date that is two years following the
termination of this Commitment Letter in accordance with its terms.

 

Each Arranger and Initial Lender shall use all non-public information provided
to it by or on behalf of you hereunder solely for the purpose of providing the
services that are the subject of this letter agreement and shall treat
confidentially all such information, except in each case for information that
was or becomes publicly available other than by reason of disclosure by such
Arranger or Initial Lender in violation of this letter agreement or was or
becomes available to such Arranger or Initial Lender or its affiliates from a
source which is not known by such Arranger or Initial Lender to be subject to a
confidentiality obligation to the Company, provided that nothing herein shall
prevent such Arranger or Initial Lender from disclosing any such information
(i) to lenders or prospective lenders, participants or assignees under the
Facilities or prospective hedge providers, in each case, on a confidential
basis, (ii) to the extent requested by them, to Moody’s, S&P and Fitch on a
confidential basis, (iii) as may be compelled in a judicial or administrative
proceeding or as otherwise required by law or requested by governmental
authority (in which case we agree to the extent permitted by applicable law to
inform you promptly thereof (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or governmental
or regulatory authority exercising examination or regulatory authority)),
(iv) to such Arranger’s or Initial Lender’s employees, legal counsel,
independent auditors and other experts or agents who need to know such
information and are informed of the confidential nature of such information,
(v) to any of its affiliates (with such Arranger or Initial Lender being
responsible for its affiliate’s compliance with this paragraph) and its
affiliates’ employees, legal counsel, independent auditors and other experts or
agents who need to know such information and are informed of the confidential
nature of such information, (vi) upon the request or demand of any regulatory
authority having jurisdiction over it or any of its affiliates, (vii) to the
extent any such information becomes publicly available other than by reason of
disclosure by us, our respective affiliates or any of our respective
representatives in breach of this Commitment Letter or the Original Commitment
Letter, (viii) to the extent that such information is independently developed by
us or is received by us from a third party that is not, to our knowledge,
subject to confidentiality obligations owing to you, DT, Sprint, SoftBank or any
of your or their respective affiliates or related parties, (ix) to establish a
due diligence defense or (x) to enforce their respective rights hereunder or
under the Original Commitment Letter, Fee Letter or the Original Fee Letter.  In
addition, each Arranger and Initial Lender may disclose the existence of the
Facilities and the information about the Facilities to market data collectors,
similar services providers to the lending industry and service providers to the
Arrangers or Initial Lenders in connection with the administration and
management of the Facilities.  This undertaking by each Arranger or Initial
Lender shall automatically terminate on the date that is two years from the
Original Signing Date.  Nothing in this letter agreement precludes any Arranger
or Initial Lender or its affiliates from using or disclosing any confidential
information in connection with any suit, action or proceeding for the purpose of
defending itself, reducing its liability or protecting or exercising any of its
rights, remedies or interests.

 

You agree that each of us will act under this Commitment Letter as an
independent contractor and that nothing in this Commitment Letter or the Fee
Letter, or the communications pursuant hereto or otherwise, will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary duty between
any of us, on the one hand, and you, Sprint or your or its subsidiaries,
affiliates or equityholders, on the other, irrespective of whether any of us has
advised or is advising you on other matters.  You acknowledge and agree that
(a) the financing transactions contemplated by this Commitment Letter and the
Fee Letter are arm’s-length commercial transactions among us and you, (b) in

 

12

--------------------------------------------------------------------------------


 

connection therewith and with the process leading to such transactions, each of
us is acting solely as a principal and not as an agent or fiduciary of you,
Sprint, your or its subsidiaries and affiliates or any other person, and none of
us has assumed (and will not be deemed on the basis of our communications or
activities hereunder to have assumed) an advisory or fiduciary responsibility or
any other obligation in favor of you, Sprint, your or its subsidiaries or
affiliates or any other person (irrespective of whether any of us or any of our
affiliates are concurrently providing other services to you), and (c) you are
responsible for making your own independent judgment with respect to such
transactions and the process leading thereto and have consulted your own legal
and financial advisors to the extent you have deemed appropriate.  You hereby
waive, to the fullest extent permitted by law, any claims you may have against
any of us for breach of fiduciary duty or alleged breach of fiduciary duty in
connection with the financing transactions contemplated by this Commitment
Letter and agree that none of us shall have any liability (whether direct or
indirect) in connection with the financing transactions contemplated by this
Commitment Letter to you in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees and creditors.

 

You acknowledge that each of us and our affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you or Sprint may have
conflicting interests.  Each of us agrees that it will not use confidential
information obtained from you in connection with the transactions contemplated
hereby in connection with the performance by it of services for other companies,
or will furnish any such information to other companies.  You also acknowledge
that none of us has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies.

 

You further acknowledge that each of us, together with our affiliates, is a full
service securities firm engaged in securities trading and brokerage activities
as well as providing investment banking and other financial services.  In the
ordinary course of business, each of us and our affiliates may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for our own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and your subsidiaries and other companies with which you or
your subsidiaries may have commercial or other relationships.  With respect to
any securities and/or financial instruments so held by any of us, any of our
affiliates or any of our or their customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

As you know, Goldman Sachs & Co. LLC has been retained by the Company (or one of
its affiliates) and DT as financial advisor (in such capacity, the “Financial
Advisor”) in connection with the Transactions. You agree to such retention, and
further agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from
the engagement of the Financial Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other. Each of the Commitment Parties hereto acknowledges (i) the retention of
Goldman Sachs & Co. LLC as the Financial Advisor and (ii) that such relationship
does not create any fiduciary duties or fiduciary responsibilities to such
Commitment Party on the part of Goldman Sachs or its affiliates.

 

The provisions contained herein relating to compensation, expense reimbursement,
indemnification, governing law, submission to jurisdiction, waiver of breach of
fiduciary duty or alleged breach of fiduciary duty, waiver of jury trial and
confidentiality and in the Fee Letter shall remain in full force and effect
notwithstanding the termination of this Commitment Letter or the commitment
hereunder, and whether or not definitive documentation for any Facility shall be
executed (except to the extent a similar provision relating to expense
reimbursement and indemnification (covering the parties

 

13

--------------------------------------------------------------------------------


 

and matters covered by the analogous provisions of this Commitment Letter) is
also in the definitive documentation for such Facility, in which case such
provision in the definitive documentation for such Facility shall govern upon
execution thereof).  The provisions contained herein relating to syndication and
information shall remain in full force and effect whether or not definitive
documentation for any Facility shall be executed.

 

Each of the Initial Lenders and Arrangers hereby notifies you that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it and the Lenders are required
to obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address and other
information of the Borrower and the Guarantors that will allow the Initial
Lenders, the Arrangers and Lenders to identify the Borrower and the Guarantors
in accordance with the Patriot Act.

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent transfer, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity) with respect to the subject matter contained herein, including an
agreement to fund or otherwise extend credit under the commitments hereunder
subject only to satisfaction of the Funding Conditions.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheets and the Fee Letter by
returning to us an executed counterpart hereof and of the Fee Letter, to the
Arrangers, in each case not later than 11:59 p.m. New York City time, on May 15,
2018, failing which the Initial Lenders’ commitments and the agreements of the
Initial Lenders and Arrangers hereunder will expire at such time.  In the event
the Closing Date does not occur on or before 11:59 p.m. (New York time), on the
Outside Date (as defined in the Business Combination Agreement as in effect on
the Original Signing Date) (or, if the Outside Date (as defined in the Business
Combination Agreement as in effect on the Original Signing Date) shall have been
extended (on one or more occasions) as provided in Section 8.1(b)(i) of the
Business Combination Agreement, then on such extended Outside Date), the Initial
Lenders’ commitments and the agreements of the Commitment Parties hereunder will
automatically expire and terminate at such time, without any further action or
notice and without any further obligation. Notwithstanding the foregoing, this
Commitment Letter shall also terminate upon the earlier of (i) the valid
termination of the Business Combination Agreement in accordance with its terms
or (ii) the consummation of the Acquisition with the use of the Facilities
(after the funding thereof) or without the use of the Facilities (unless the
Commitment Parties have failed to fund in breach of their obligations
hereunder); provided that the termination of any commitment pursuant to this
sentence does not prejudice our or your rights and remedies in respect of any
breach of this Commitment Letter.

 

The Original Commitment Letter shall be superseded hereby in its entirety upon
the effectiveness of this Commitment Letter; provided notwithstanding anything
to the contrary herein, the Original Commitment Parties shall be entitled to the
benefits of the indemnification and expense reimbursement provisions of this
Commitment Letter as if they were in effect on the Original Signing Date.

 

[Signature pages follow.]

 

14

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

/s/ Robert Chen

 

Name:

Robert Chen

 

Title:

Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By

/s/ Judith E. Smith

 

 

Name:

Judith E. Smith

 

 

Title:

Authorized Signatory

 

 

 

 

By

/s/ D. Andrew Maletta

 

 

Name:

D. Andrew Maletta

 

 

Title:

Authorized Signatory

 

 

 

CREDIT SUISSE LOAN FUNDING LLC

 

 

 

by

/s/ Jeb Slowik

 

 

Name:

Jeb Slowik

 

 

Title:

Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By

/s/ Scott Sartorius

 

 

Name:

Scott Sartorius

 

 

Title:

Managing Director

 

 

 

By

/s/ Christopher Blum

 

 

Name:

Christopher Blum

 

 

Title:

Managing Director

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

 

 

By

/s/ Scott Sartorius

 

 

Name:

Scott Sartorius

 

 

Title:

Managing Director

 

 

 

 

By

/s/ Christopher Blum

 

 

Name:

Christopher Blum

 

 

Title:

Managing Director

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

By

/s/ Scott Sartorius

 

 

Name:

Scott Sartorius

 

 

Title:

Managing Director

 

 

 

 

By

/s/ Christopher Blum

 

 

Name:

Christopher Blum

 

 

Title:

Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

by

/s/ Robert Ehudin

 

 

Name:

Robert Ehudin

 

 

Title:

Authorized Signatory

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

by

/s/ Robert Ehudin

 

 

Name:

Robert Ehudin

 

 

Title:

Authorized Signatory

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

by

/s/ Reagan Philipp

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized Signatory

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

by

/s/ James S. Wolfe

 

 

Name:

James S. Wolfe

 

 

Title:

Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

By

/s/ Barbara E. Nash

 

 

Name:

Barbara E. Nash

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By

/s/ Maria Mulic

 

 

Name:

Maria Mulic

 

 

Title:

Director

 

 

 

 

 

BNP PARIBAS SECURITIES CORP.

 

 

 

 

By

/s/ Nicole Rodriguez

 

 

Name:

Nicole Rodriguez

 

 

Title:

Director

 

 

 

 

 

 

 

By

/s/ Brendan Heneghan

 

 

Name:

Brendan Heneghan

 

 

Title:

Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK BRANCH

 

 

 

 

By

/s/ Ignacio Campillo

 

 

Name:

Ignacio Campillo

 

 

Title:

Head of Corporate Finance &

 

 

 

Client Coverage North America

 

 

 

 

 

 

 

By

/s/ Paolo de Alessandrini

 

 

Name:

Paolo de Alessandrini

 

 

Title:

Managing Director, TMT Sector

 

 

 

Head Amercas

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

By

/s/ Gary Herzog

 

 

Name:

Gary Herzog

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By

/s/ Jill Wong

 

 

Name:

Jill Wong

 

 

Title:

Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

TD SECURITIES (USA) LLC

 

 

 

 

By

/s/ William Balassone

 

 

Name:

William Balassone

 

 

Title:

Managing Director

 

 

 

 

 

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

 

 

 

 

By

/s/ Pradeep Mehra

 

 

Name:

Pradeep Mehra

 

 

Title:

Authorized Signatory

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By

/s/ Matthew Pfeiffer

 

 

Name:

Matthew Pfeiffer

 

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

 

By

/s/ Marc A. Birenbaum

 

 

Name:

Marc A. Birenbaum

 

 

Title:

Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

BANCO SANTANDER, S.A., NEW YORK BRANCH

 

 

 

By

/s/ Rita Walz-Cuccioli

 

 

Name:

Rita Walz-Cuccioli

 

 

Title:

Executive Director Banco
Santander, S.A., New York Branch

 

 

 

 

 

By

 

 

 

Name:

Terence Corcoran

 

 

Title:

Executive Director Banco
Santander, S.A., New York Branch

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

SG AMERICAS SECURITIES, LLC

 

 

 

By

/s/ Jonathan Logan

 

 

Name:

Jonathan Logan

 

 

Title:

Director

 

 

 

 

SOCIETÉ GENERALE

 

 

 

 

by

/s/ Jonathan Logan

 

 

Name:

Jonathan Logan

 

 

Title:

Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

By

/s/ David J. Sharp

 

 

Name:

David J. Sharp

 

 

Title:

Director

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

 

 

 

By

/s/ Peter Almond

 

 

Name:

Peter Almond

 

 

Title:

Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

NATIONAL WESTMINSTER BANK plc

 

 

 

By

/s/ Nathan Stromberg

 

 

Name:

Nathan Stromberg

 

 

Title:

Managing Director

 

 

 

 

 

NATWEST MARKETS PLC

 

 

 

 

By

/s/ Nathan Stromberg

 

 

Name:

Nathan Stromberg

 

 

Title:

Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By

/s/ Eugene Butera

 

 

Name:

Eugene Butera

 

 

Title:

Vice President

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of

the date set forth above by:

 

T-MOBILE USA, INC.,

 

 

 

 

By

/s/ J. Braxton Carter

 

 

Name:

J. Braxton Carter

 

 

Title:

Chief Financial Officer

 

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROJECT LAKES
US$11.0 Billion Senior Secured Credit Facility

Summary of Terms and Conditions(3)

 

Borrower:

 

T-Mobile USA, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Facilities:

 

A US$4.0 billion five-year revolving credit facility (the “Revolving Credit
Facility”) and a US$7.0 billion seven-year term loan facility (the “Term Loan
Facility”, and together with the Revolving Credit Facility, the “Senior Credit
Facilities”).

 

 

 

Joint Lead Arrangers and Joint Lead Bookrunners:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM (in such capacities, the “Lead
Arrangers”).

 

 

 

Other Bookrunners:

 

BNPPSC, Commerzbank, CACIB, TD Securities and Wells Fargo Securities will act as
bookrunners for the Revolving Credit Facility and as co-managers for the Term
Loan Facility (in such capacities, the “Other Bookunners”).

 

 

 

Co-Managers:

 

Banco Santander, SGAS, STRH, NatWest and U.S. Bank (in such capacities, the
“Co-Managers” and, together with the Other Bookrunners and the Lead Arrangers,
the “Arrangers”).

 

 

 

Administrative and Collateral Agent:

 

DBNY (in such capacities, the “Senior Administrative Agent” and the “Senior
Collateral Agent”).

 

 

 

Syndication Agents:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM.

 

 

 

Lenders:

 

A syndicate of lenders reasonably acceptable to the Borrower, including
Barclays, CS, DBNY, Goldman Sachs, MSSF, RBC, BNP, Commerzbank, CACIB, TD Bank,
Wells Fargo Bank, Banco Santander, SG, SunTrust, NatWest and U.S. Bank and
excluding Disqualified Lenders (collectively, the “Lenders”).

 

 

 

Transactions:

 

The Company intends to acquire (the “Acquisition”), all the issued and
outstanding equity interests Sprint Corporation (“Sprint”), pursuant to a
Business Combination Agreement, dated as of April 29, 2018, by and among the
Company, Sprint and the other parties thereto (the “Business Combination
Agreement”).  In connection with the foregoing, the Company will (a) obtain the
Senior Credit Facilities, (b) obtain the Secured Bridge Facility (as defined in
Exhibit B), the Unsecured Bridge Facility (as defined in Exhibit C), and/or the
Permanent Financing, (c) consummate the Refinancing (as defined in the Fee
Letter), and (d) pay the fees and expenses incurred in connection with the
foregoing.  It is anticipated that all or a portion of the Secured Bridge
Facility and/or the Unsecured Bridge Facility may be replaced or refinanced by,
among

 

--------------------------------------------------------------------------------

(3)                                 Capitalized terms used but not otherwise
defined in this Exhibit A have the meanings assigned thereto in the Commitment
Letter to which this Exhibit A is attached, including the other exhibits
thereto.

 

A-1

--------------------------------------------------------------------------------


 

 

 

other things, (i) the issuance of unsecured notes (any such unsecured notes
issued prior to or on the Closing Date, the “Initial Unsecured Notes”) or
secured notes (any such secured notes issued prior to or on the Closing Date,
the “Initial Secured Notes”) of the Borrower or its subsidiaries in a public
offering or in a Rule 144A or other private placement and/or (ii) other
financing entered into by the Borrower or its subsidiaries the proceeds of which
are used or required to be used to reduce the commitments in respect of the
Bridge Facilities or if the Bridge Facilities have been funded, to repay the
loans thereunder (any combination of clauses (i) and (ii), collectively, the
“Permanent Financing”).  The transactions described in this paragraph are
collectively referred to as the “Transactions”.

 

 

 

Availability:

 

The Term Loan Facility will be available in a single drawing on the Closing
Date.  Amounts borrowed under the Term Loan Facility that are repaid or prepaid
may not be reborrowed.

 

The Revolving Credit Facility will be available from and after the Closing
Date.  Amounts repaid under the Revolving Credit Facility may be reborrowed,
subject to the limitations set forth herein.

 

 

 

Guarantors:

 

T-Mobile US, Inc. (“Parent”), each subsidiary of Parent that, directly or
indirectly, owns equity interests of the Borrower and each wholly-owned U.S.
restricted subsidiary of the Borrower (including, from and after the Closing
Date, Sprint and each of its wholly-owned U.S. restricted subsidiaries), other
than each Excluded Subsidiary, will guarantee (the “Guarantees”) the Senior
Credit Facilities, the Permitted Secured Hedging Obligations and the Permitted
Cash Management Obligations, subject to the same exceptions and limitations (if
any) applicable to such Guarantor’s guarantee of the Borrower’s obligations
under the senior notes issued by the Borrower and outstanding as of the Original
Signing Date (the “Existing T-Mobile Notes”).

 

“Excluded Subsidiary” will be defined in a customary manner to be agreed, and in
any case exclude:

 

i.                  “Immaterial Subsidiaries” (to be defined as any subsidiary
having less than 2.5% of the Borrower’s consolidated total assets; provided that
the aggregate total assets of all immaterial subsidiaries shall not exceed 5.0%
of the Borrower’s consolidated total assets);

 

ii.               direct or indirect domestic subsidiaries of any foreign
subsidiary of the Borrower that is a controlled foreign corporation for U.S.
federal income tax purposes (a “CFC”);

 

iii.            any domestic subsidiary that owns no material assets (directly
or through subsidiaries) other than equity interests of one or more foreign
subsidiaries of the Borrower that are CFCs (a “FSHCO”);

 

A-2

--------------------------------------------------------------------------------


 

 

 

iv.           any insurance subsidiary;

 

v.              any subsidiary organized in a jurisdiction other than the United
States, any State thereof or the District of Columbia (including, for the
avoidance of doubt, any subsidiary organized in a territory of the United
States);

 

vi.           existing and future spectrum SPVs (each, a “Spectrum SPV”),
receivables SPVs and tower SPVs;

 

vii.        any subsidiary that is prohibited from guaranteeing the obligations
under the loan documents by any applicable law or that would require consent,
approval, license or authorization of a governmental authority to guarantee such
obligations (unless such consent, approval, license or authorization has been
received);

 

viii.     each subsidiary that is prohibited by any applicable contractual
requirement on the Closing Date or on the date of the acquisition of such
subsidiary (not created in contemplation of the acquisition by the Borrower of
such subsidiary) from guaranteeing the obligations under the loan documents (and
for so long as such restriction or any replacement or renewal thereof is in
effect);

 

ix.           any other subsidiary if in the reasonable good faith determination
of the Borrower in consultation with the Senior Administrative Agent, a
guarantee by such subsidiary would result in materially adverse tax or
regulatory consequences to the Borrower or any of its subsidiaries; and

 

x.              any other subsidiary with respect to which the Senior
Administrative Agent reasonably agrees that the cost or other consequences of
providing a guarantee is likely to be excessive in relation to the value to be
afforded thereby.

 

Notwithstanding the foregoing or anything herein to the contrary, (I) each of
Sprint and its subsidiaries will not be required to guarantee the Senior Credit
Facilities until the first date on or after the Closing Date that Sprint or such
subsidiary actually guarantees the Existing T-Mobile Notes; (II) the guarantees
of the Senior Credit Facilities by Sprint, Sprint Communications, Inc. (“Sprint
Communications”) and Sprint Capital Corp. (“Sprint Capital”, and together with
Sprint and Sprint Communications, the “Unsecured Guarantors”) will not be
secured; and (III) each Subsidiary of the Parent that guarantees any of the
Existing T-Mobile Notes will guarantee the Senior Credit Facilities.

 

In addition, notwithstanding anything contained herein to the contrary, no
Guarantor shall be jointly and severally liable or guarantee or

 

A-3

--------------------------------------------------------------------------------


 

 

 

provide any collateral as security for any Permitted Secured Hedging Obligations
if, and to the extent that such liability or such guaranty of such swap
obligation is or becomes illegal under the Commodity Exchange Act.

 

 

 

Security:

 

Subject to the limitations set forth below in this section and the Documentation
Provision, the obligations of the Borrower and each Guarantor (other than each
Unsecured Guarantor and each SPV Holdco for which the Borrower has made an
Unsecured SPV Holdco Election (as defined below)) in respect of the Senior
Credit Facilities, (unless the Borrower otherwise elects by notice to the Senior
Administrative Agent at the time it enters into such obligation or the agreement
governing such obligation) any hedging obligations of the Borrower owed to a
Lender, the Senior Administrative Agent, the Arrangers or their respective
affiliates or to an entity that was a Lender, the Senior Administrative Agent,
Arranger or affiliate thereof at the time of such transaction (“Permitted
Secured Hedging Obligations”) and (unless the Borrower otherwise elects by
notice to the Senior Administrative Agent at the time it enters into such
obligation or the agreement governing such obligation) any treasury management
obligations of the Borrower owed to a Lender, the Senior Administrative Agent,
the Arrangers or their respective affiliates or to an entity that was a Lender,
the Senior Administrative Agent, Arranger or affiliate thereof at the time of
such transaction (“Permitted Cash Management Obligations”) will be secured by
the following: a perfected first priority (subject to liens permitted under the
Senior Credit Facilities) security interest in substantially all of its tangible
and intangible personal property assets, including U.S. intellectual property,
licenses, permits, material intercompany indebtedness, and all of the capital
stock directly owned by the Borrower and each such Guarantor (but limited in the
case of voting stock of any CFC or FSHCO to 65% of the voting stock of such CFC
or FSHCO) (the items described above, but excluding the Excluded Assets (as
defined below), collectively, the “Collateral”).

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following:

 

i.                  any interest in real property;

 

ii.               motor vehicles and other assets subject to certificates of
title (except to the extent perfection can be obtained by filing of financing
statements), letter of credit rights (except to the extent perfection can be
obtained by filing of financing statements) and commercial tort claims (except
to the extent perfection can be obtained by filing of financing statements);

 

iii.            any lease, license or other similar agreement or any property
subject to a purchase money security interest, capital lease or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or other agreement or purchase money
arrangement, capital lease, or similar arrangement or create a right of
termination in favor of any other party thereto (other than a Borrower or a

 

A-4

--------------------------------------------------------------------------------


 

 

 

Guarantor) after giving effect to the applicable anti-assignment provisions of
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under applicable law notwithstanding such
prohibition;

 

iv.           any “intent to use” trademark applications prior to the issuance
of a statement of use with respect thereto;

 

v.              (i) any governmental licenses or state or local franchises,
licenses, permits, charters and authorizations, to the extent security interests
therein are prohibited or restricted thereby and (ii) any equity in a regulated
subsidiary or any asset owned by a regulated subsidiary to the extent prohibited
by any law, rule or regulation or that would if pledged, in the good faith
judgment of Parent, result in adverse regulatory consequences or impair the
conduct of the business of Parent or such subsidiaries, in each case of clauses
(i) and (ii) after giving effect to the applicable anti-assignment provisions of
applicable law;

 

vi.           any equity interests of (a) unrestricted subsidiaries, (b) Parent,
(c) any Immaterial Subsidiary, (d) any captive insurance subsidiaries, (e) any
not-for-profit subsidiaries, (f) any receivables SPVs and tower SPVs,  and
(g) any person that is not a wholly-owned restricted subsidiary to the extent
the granting of a security interest therein would violate the terms of such
person’s organizational documents or any shareholders’ agreement or joint
venture agreement relating to such person;

 

vii.        assets securing any permitted receivables transaction;

 

viii.     any assets to the extent a pledge thereof would be prohibited by
applicable law, rule or regulation after giving effect to the applicable
anti-assignment provisions of applicable law, or by any applicable contractual
requirement on the Closing Date or on the date of the acquisition of such
subsidiary (not created in contemplation of the acquisition by the Borrower of
such subsidiary) (and for so long as such restriction or any replacement or
renewal thereof is in effect);

 

ix.           any assets to the extent a security interest in such assets would
result in material adverse tax consequences (including as a result of any law or
regulation in any applicable jurisdiction similar to Section 956 of the Internal
Revenue Code) as reasonably determined by the Borrower in consultation with the
Senior Administrative Agent;

 

x.              margin stock;

 

xi.           any assets as to which the Senior Collateral Agent reasonably
determines in consultation with the Borrower that the costs of obtaining a
security interest are excessive in relation to the

 

A-5

--------------------------------------------------------------------------------


 

 

 

value of the security afforded thereby;

 

 

 

 

 

xii.        any assets (including equity interests) held by a Spectrum SPV;

 

 

 

 

 

xiii.     for the avoidance of doubt, any assets held by an Unsecured Guarantor
and, if the Borrower makes the Unsecured SPV Holdco Election, any assets (any
equity interests issued by any Spectrum SPV) held by the applicable SPV Holdco;

 

 

 

 

 

xiv.    FCC Licenses, but solely to the extent that at any time the Senior
Administrative Agent may not validly possess a security interest directly in the
FCC Licenses pursuant to the Communications Act of 1934, as amended, and the
regulations promulgated thereunder, as in effect at such time provided that, to
the maximum extent permitted by law, the economic value of the FCC Licenses, all
rights incident or appurtenant to the FCC Licenses and the right to receive all
monies, consideration and proceeds derived from or in connection with the sale,
assignment or transfer of the FCC License, shall not be excluded pursuant to
this clause (xiii); and

 

 

 

 

 

xv.       other exceptions to be mutually agreed upon (the foregoing described
in clauses (i) through (xiv) are collectively, the “Excluded Assets”).

 

 

 

 

 

In addition, in no event shall (1) deposit or securities account control
agreements or control, lockbox or similar arrangements be required, (2) notices
be required to be sent to account debtors or other contractual third parties
unless an event of default has occurred and is continuing or (3) foreign-law
governed security documents or perfection under foreign law be required.

 

 

 

 

 

The liens on the Collateral securing the Senior Credit Facilities will rank
equally and ratably with the liens securing the Secured Bridge Facility and/or
any Permanent Financing designated by the Borrower, existing and future secured
spectrum leases under which the Borrower or any of its restricted subsidiaries
are a party, and other secured debt or other obligations permitted to be
incurred on an equal and ratable basis from time to time consistent with the
Precedent Senior Credit Agreement, pursuant to a customary intercreditor or
collateral trust agreement. Such intercreditor or collateral trust agreement
will provide for control of collateral release decisions and other terms
necessary to ensure that Section 314(d) of the Trust Indenture Act is
inapplicable to any secured notes (including the Initial Secured Notes) secured
thereunder.

 

 

 

 

 

Notwithstanding the foregoing or anything herein to the contrary, (i) no liens
shall secure obligations of Sprint, Sprint Communications or Sprint Capital
under the Guarantees thereof and (ii) to the extent that the granting, or
continuation, of any lien or security interest on any assets of Sprint or any
subsidiary of Sprint would require any Unsecured Guarantor’s existing senior
notes to be secured on an equal and ratable

 

A-6

--------------------------------------------------------------------------------


 

 

 

basis, such lien shall not be required to be granted, or shall be released.

 

 

 

 

 

If the Borrower or any Subsidiary sells, transfers, conveys or otherwise
disposes of any FCC Licenses or other spectrum or related property or assets to
a Spectrum SPV in connection with the incurrence of Indebtedness by such
Spectrum SPV, the liens on such property or assets securing the Senior Credit
Facilities will be automatically released.

 

 

 

 

 

At any time or from time to time, the Borrower may by written notice to the
Senior Administrative Agent elect (a “Unsecured SPV Holdco Election”) to cause
the Guarantee by any Subsidiary that owns no material assets other than equity
interests in one or more Spectrum SPVs or a holding company of one or more
Spectrum SPVs (any such Subsidiary, a “SPV Holdco”) to become unsecured, so long
as from and after such election the applicable SPV Holdco does not guarantee
(except on a subordinated basis) the Existing T-Mobile Notes, the Unsecured
Bridge Facility or any other Indebtedness, other than (a) the Secured Bridge
Facility, (b) any Initial Secured Notes or other secured notes, (c) any other
Indebtedness that is secured equal and ratably with the Senior Credit
Facilities, the Secured Bridge Facility and/or the Initial Secured Notes, or
(d) any Indebtedness of subsidiaries of such SPV Holdco.

 

 

 

Unrestricted Subsidiaries:

 

The definitive documents for the Senior Credit Facilities will contain customary
provisions allowing the Borrower to, subject to no event of default, designate
any restricted subsidiary as an unrestricted subsidiary or any unrestricted
subsidiary as a restricted subsidiary. Unrestricted subsidiaries shall not be
subject to the representations, warranties, covenants and events of default and
the indebtedness, interest expense and results of operations of unrestricted
subsidiaries will be excluded from financial calculations; provided that, the
net income of any unrestricted subsidiary may be included in any period to the
extent of any cash dividends actually paid in such period by such unrestricted
subsidiaries to the Borrower or any of its restricted subsidiaries. The
designation of an unrestricted subsidiary shall be deemed to be an investment in
an amount equal to the fair market value of such subsidiary at the time of such
designation and shall be subject to the restrictions on investments. The
redesignation of an unrestricted subsidiary as a restricted subsidiary shall be
deemed to be a return of investments equal to the fair market value of the
subsidiary at the time of such redesignation and the incurrence at the time of
such redesignation of any indebtedness and liens of such unrestricted subsidiary
existing at such time.

 

 

 

 

 

On the Closing Date, the Borrower may designate as unrestricted subsidiaries
(1) any receivables or towers SPV entities and (2) any subsidiaries which are
also designated as unrestricted subsidiaries for purposes of the Borrower’s
existing senior notes, in each case without any reduction of the borrower’s
investment baskets.

 

 

 

Use of Proceeds:

 

The proceeds of the Term Loan Facility will be used by the Borrower on the
Closing Date, together with cash on hand and/or drawings on

 

A-7

--------------------------------------------------------------------------------


 

 

 

other committed financing, to finance the Refinancing and the other
Transactions, and otherwise for working capital and general corporate purposes
of the Borrower and its subsidiaries (including permitted acquisitions, capital
expenditures and permitted distributions).

 

 

 

 

 

The proceeds of the Revolving Credit Loans will be used (i) on the Closing Date,
together with cash on hand and drawings on other committed financing, to finance
the Refinancing and the other Transactions and (ii) on and after the Closing
Date for the working capital and general corporate purposes of the Borrower and
its subsidiaries (including permitted acquisitions, capital expenditures and
permitted distributions). It is understood and agreed that Letters of Credit may
be issued on the Closing Date to replace or provide credit support for any
existing letters of credit of Sprint and its subsidiaries (including by
“grandfathering” such existing letters of credit into the Revolving Credit
Facility).

 

 

 

Maturity:

 

The Revolving Credit Facility will mature on the five-year anniversary of the
Closing Date and, prior to the final maturity thereof, will not be subject to
any scheduled amortization.

 

 

 

 

 

The Term Loan Facility will mature on the seven-year anniversary of the Closing
Date and will amortize at a rate of 1% per annum (payable in four (4) equal
quarterly installments, beginning after the first full quarter ending after the
Closing Date), with the balance payable on the seventh anniversary of the
Closing Date.

 

 

 

 

 

The definitive documents for the Senior Credit Facilities shall provide the
right for individual Lenders under the Revolving Credit Facility and/or the Term
Loan Facility to agree to extend the maturity date of the outstanding
commitments under such Facility upon the request of the Borrower and without the
consent of any other Lender pursuant to customary procedures to be agreed;
provided, that no existing Lender will have any obligation to commit to any such
extension; and, provided, further, that the commitment fees and/or interest rate
payable with respect to the extended portion of the Revolving Credit Facility
and/or Term Loan Facility may be increased as may be agreed with the extending
Lenders, with such extension not subject to any financial test or “most favored
nation” pricing provision.

 

 

 

Incremental Facilities:

 

The definitive documentation with respect to the Senior Credit Facilities will
permit the Borrower to add one or more incremental term loan facilities to the
Senior Credit Facilities (each, an “Incremental Term Facility” and the loans
made under such facility or facilities, the “Incremental Term Loans”) and/or
increase commitments under the Revolving Credit Facility (any such increase, an
“Incremental Revolving Increase”; the Incremental Term Facilities and the
Incremental Revolving Increases are collectively referred to as “Incremental
Facilities”) in an aggregate principal amount for all such increases and
incremental facilities not to exceed the sum of (a) the greater of (i) $22.0
billion and (ii) 1.00x Consolidated Cash Flow, (b)(i) the amount of any
voluntary repayments of the Term Loan Facility (and/or any incremental term loan
facility) other than those funded with

 

A-8

--------------------------------------------------------------------------------


 

 

 

the proceeds of long-term indebtedness and (ii) the amount of any permanent
reduction in the commitments in respect of the Revolving Credit Facility (and/or
any incremental revolving credit facility) other than those funded with the
proceeds of long-term indebtedness, and (c) an unlimited amount, so long as on a
pro forma basis after giving effect to the incurrence of any such Incremental
Facility and the use of the proceeds thereof (and after giving effect to any
acquisition consummated concurrently therewith and all other appropriate pro
forma adjustment events and calculated (x) as if any Incremental Revolving
Increase were fully drawn on the effective date thereof and (y) excluding any
cash constituting proceeds of any Incremental Facility), with respect to any
Incremental Facilities secured on an equal and ratable basis to the Senior
Credit Facilities, the First Lien Secured Net Leverage Ratio(4) (to be defined
in the definitive documentation for the Senior Credit Facilities) does not
exceed 2.00 to 1.00 (or, with respect to any Incremental Facilities secured on a
junior basis to the Senior Credit Facilities, the Senior Secured Net Leverage
Ratio (to be defined in the definitive documentation for the Senior Credit
Facilities) does not exceed 2.50 to 1.00, or with respect to any unsecured
Incremental Facilities, the Total Net Leverage Ratio (to be defined in the
definitive documentation for the Senior Credit Facilities) does not exceed 6.00
to 1.00) (provided that (I) Incremental Facilities will be deemed to be incurred
under the foregoing clause (c) before clauses (a) and (b) and (II) to the extent
amounts are incurred concurrently under the foregoing clauses (a), (b) and (c),
the applicable ratio may exceed the applicable ratio level set forth in clause
(c) to the extent of such amounts incurred in reliance on clauses (a) and (b)),
provided that:

 

 

 

 

 

i.                  no existing Lender will be required to participate in any
such Incremental Facility without its consent;

 

 

 

 

 

ii.               no event of default under the Senior Credit Facilities would
exist after giving effect thereto (provided that, in the case of Incremental
Facilities used to finance a permitted acquisition and to the extent the lenders
participating in such Incremental Facility agree, this clause (ii) shall be
tested at the time of the execution of the acquisition agreement related to such
permitted acquisition);

 

 

 

 

 

iii.            all of the representations and warranties contained in the
definitive documentation for the Senior Credit Facilities shall be true and
correct in all material respects (or, in all respects, if qualified by
materiality); provided that in the case of Incremental Term Facilities used to
finance a permitted acquisition and to the extent the lenders participating in
such Incremental Term Facility agree, this clause (iii) shall be

 

--------------------------------------------------------------------------------

(4)                                 Indebtedness for purposes of determining the
First Lien Secured Net Leverage Ratio, Senior Secured Net Leverage Ratio and
Total Net Leverage Ratio shall be limited to indebtedness for borrowed money
(including indebtedness of any Spectrum SPV, but excluding indebtedness in
respect of tower securitizations, capital leases and purchase money debt, and
other exceptions to be agreed), and such ratios shall allow all unrestricted
cash and cash equivalent of the Company and its subsidiaries to be netted.

 

A-9

--------------------------------------------------------------------------------


 

 

 

subject only to customary “specified representations” and “acquisition agreement
representations” (i.e., those representations of the seller or the target (as
applicable) in the applicable acquisition agreement that are material to the
interests of the Lenders and only to the extent that the Company or its
applicable subsidiary has the right to terminate its obligations under the
applicable acquisition agreement as a result of the failure of such
representations to be accurate);

 

 

 

 

 

iv.           the maturity date of any such Incremental Term Facility shall be
no earlier than the maturity date of the Term Loan Facility and the weighted
average life of such Incremental Term Facility shall not be shorter than the
then longest remaining weighted average life of the Term Loan Facility (in each
case, other than with respect to (I) any Incremental Term Facility with
amortization in excess of 1% per year that are marketed principally to
commercial banks (as determined by the Borrower), (II) up to $5 billion of
Incremental Facilities and (III) any “bridge loan” facilities that automatically
convert or exchange into long-term debt otherwise meeting the requirements of
this clause (iv) subject only to customary conditions and (IV) any Incremental
Term Facility incurred to refinance the Secured Bridge Facility);

 

 

 

 

 

v.              in the case of an Incremental Revolving Increase, the maturity
date of such Incremental Revolving Increase shall be the same as the maturity
date of the Revolving Credit Facility, such Incremental Revolving Increase shall
require no scheduled amortization or mandatory commitment reduction prior to the
final maturity of the Revolving Credit Facility and the Incremental Revolving
Increase shall be on the same terms and pursuant to the exact same documentation
applicable to the Revolving Credit Facility;

 

 

 

 

 

vi.           the Incremental Facilities will not be guaranteed by any
subsidiaries of the Parent that do not guarantee the Senior Credit Facilities
and, if secured, will be secured on an equal and ratable basis or junior basis
by the same Collateral (as defined above) securing the Senior Credit Facilities;

 

 

 

 

 

vii.        any Incremental Term Facility shall share not greater than ratably
in any mandatory prepayments of the Term Loan Facility and such Incremental Term
Facility;

 

 

 

 

 

viii.     any Incremental Term Facility shall otherwise be on terms (including
pricing and fees) and pursuant to documentation to be determined by the
Borrowers and the Additional Incremental Lenders (as defined below) providing
the Incremental Term Facility; provided that to the extent such terms (other
than pricing and fees) and documentation are not consistent with the applicable
Senior Credit Facility (except to the extent permitted above in clauses
(i)-(vii)), they shall be reasonably satisfactory

 

A-10

--------------------------------------------------------------------------------


 

 

 

to the Senior Administrative Agent (it being understood that, to the extent that
any term is added for the benefit of any Incremental Term Facility, no consent
shall be required from Lenders under the Term Loan Facility to the extent that
such term is (a) also added for the benefit of the Term Loan Facility or (b) is
only applicable after the maturity of the Term Loan Facility);

 

 

 

 

 

ix.           the Company shall be in compliance with the Financial Covenant on
a pro forma basis (provided that, in the case of Incremental Facilities used to
finance a Limited Condition Acquisition (to be defined in a manner to be agreed)
and to the extent the lenders participating in such Incremental Facility agree,
this clause (ix) and compliance with any representations, warranties, defaults
or events of default shall be tested at the time of the execution of the
acquisition agreement related to such Limited Condition Acquisition).

 

 

 

 

 

The definitive documentation with respect to the Senior Credit Facilities will
not include any financial test with respect to the Incremental Facilities (other
than as expressly set forth above).

 

 

 

 

 

The Borrowers may seek commitments in respect of the Incremental Facilities from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other lenders (other than Disqualified Lenders) who will become Lenders in
connection therewith (“Additional Incremental Lenders”); provided, further, that
solely with respect to any Incremental Revolving Increase, the Senior
Administrative Agent and the Issuing Lenders shall have consent rights (not to
be unreasonably withheld, conditioned or delayed) with respect to such
Additional Incremental Lender, if such consent would be required for an
assignment of Revolving Loans or commitments, as applicable, to such Additional
Incremental Lender.

 

 

 

 

 

The Senior Credit Facilities will permit the Borrower to utilize availability
under the Incremental Facilities to issue notes that are (at the option of the
Borrower) unsecured or secured by the Collateral on an equal and ratable or
junior basis (“Incremental Notes”); provided that such notes:

 

 

 

 

 

i.                  do not mature prior to the date that is 91 days after the
final stated maturity of, or have a shorter weighted average life than, loans
under the initial Term Loans;

 

 

 

 

 

ii.               do not require mandatory prepayments to be made except, in the
case of secured Incremental Notes, to the extent required to be applied pro rata
to the Term Facility and any other equal and ratable secured debt;

 

 

 

 

 

iii.            to the extent secured, shall not be secured by any lien on any
asset of any Borrower or any Guarantor (as defined below) that

 

A-11

--------------------------------------------------------------------------------


 

 

 

does not also secure the Term Facility, or be guaranteed by any person other
than the Guarantors;

 

 

 

 

 

iv.           to the extent secured, shall be secured on an equal and ratable
basis to the Senior Secured Credit Facility or a junior basis to the Senior
Secured Credit Facilities; and

 

 

 

 

 

v.              to the extent secured, shall be subject to intercreditor terms
reasonably agreed between the Borrower and the Senior Administrative Agent.

 

 

 

Refinancing Facilities:

 

The definitive documentation with respect to the Senior Credit Facilities will
permit the Borrower to refinance loans under the Term Loan Facility,
indebtedness under the Initial Secured Notes and any other secured notes or
other obligations ranking equally and ratably with the Senior Credit Facilities
and any prior Refinancing Facility or replace commitments under the Revolving
Credit Facility from time to time, in whole or part, with one or more new term
facilities (each, a “Refinancing Term Facility”) or new revolving credit
facilities (each, a “Refinancing Revolving Facility”; the Refinancing Term
Facilities and the Refinancing Revolving Facilities are collectively referred to
as “Refinancing Facilities”), respectively, with the consent of the Borrower and
the institutions providing such Refinancing Term Facility or Refinancing
Revolving Facility or with one or more additional series of senior unsecured
notes or loans or senior secured notes or loans that will be secured by the
Collateral on a equal and ratable basis with the Credit Facilities or secured
notes or loans that are junior in right of security in the Collateral (any such
notes or loans, “Refinancing Notes”); provided that

 

i.                  any Refinancing Term Facility or Refinancing Notes do not
mature prior to the maturity date of, or have a shorter weighted average life
than, or, with respect to notes, have mandatory prepayment provisions (other
than related to customary asset sale and change of control offers) that could
result in prepayments of such Refinancing Notes prior to, the loans under the
Term Loan Facility or other obligations being refinanced or repaid;

 

ii.               any Refinancing Revolving Facility does not mature (or require
commitment reductions or amortization) prior to the maturity date of the
revolving commitments being replaced;

 

iii.            there shall be no borrowers or guarantors in respect of any
Refinancing Facility or Refinancing Notes that are not the Borrower or the
Guarantors;

 

iv.           with respect to (1) Refinancing Notes or (2) any Refinancing Term
Facility secured by liens on the Collateral that are junior in priority to the
liens on the Collateral securing the Senior Credit Facilities, such agreements
or liens will be subject to a

 

A-12

--------------------------------------------------------------------------------


 

 

 

customary intercreditor agreement;

 

v.              the covenants and events of default applicable to the
Refinancing Facilities or Refinancing Notes shall either be no more restrictive
taken as a whole as determined in good faith by the Borrower than the terms
applicable to the Term Loan Facility or Revolving Credit Facility, as
applicable, or such terms and conditions shall not apply until all then
outstanding Revolving Commitments and Term Loans are no longer outstanding
(unless such more restrictive terms are also added for the benefit of the
existing Senior Credit Facilities); and

 

vi.           the aggregate principal amount of any Refinancing Facility or
Refinancing Notes shall not be greater than the aggregate principal amount (or
committed amount) of the Term Loan Facility, Revolving Credit Facility or other
obligations (as applicable) being refinanced or replaced plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and expenses related thereto, and such Term Loan Facility, Revolving
Credit Facility or other obligations being refinanced or replaced will be
permanently reduced, retired, redeemed or called for redemption substantially
simultaneously with the issuance thereof.

 

 

 

Letters of Credit:

 

A portion of the Revolving Credit Facility not in excess of $1,000,000,000 shall
be available for the issuance of standby letters of credit (the “Letters of
Credit”) by each of the Arrangers (or affiliates thereof) and other Lenders
designated from time to time by the Borrower (with such Lender’s consent), with
such sublimit to be divided among the Arrangers (and their affiliates) based on
the amount of their respective commitments under the Revolving Credit Facility
on the Closing Date (in such capacity, each, an “Issuing Lender”), which Letters
of Credit shall be risk participated to all Lenders with commitments under the
Revolving Credit Facility on a pro rata basis, to support obligations of the
Borrower and its restricted subsidiaries.  The face amount of any outstanding
Letters of Credit will reduce availability under the Revolving Credit Facility
on a dollar-for-dollar basis.  No Letter of Credit shall have an expiration date
after the earlier of (i) one year after the date of issuance, unless otherwise
agreed by the Issuing Lender and (ii) five business days prior to the maturity
date of the Revolving Credit Facility; provided that any Letter of Credit may
provide for the automatic renewal thereof for additional periods (which shall in
no event extend beyond the date referred to in clause (ii) above, except to the
extent cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the relevant Issuing Lender).

 

Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with the Borrower’s own funds or with the proceeds of Revolving Credit Loans) on
the immediately succeeding business day.  To the extent that the Borrower does
not so reimburse the Issuing Lender, the Lenders under the Revolving Credit
Facility shall be irrevocably and unconditionally obligated to reimburse the
Issuing

 

A-13

--------------------------------------------------------------------------------


 

 

 

Lender on a pro rata basis based on their respective Revolving Credit Facility
commitments.

 

 

 

Interest Rates and Fees:

 

As set forth on Annex I hereto.

 

 

 

Optional Commitment Reduction and Prepayment:

 

The Borrower will be permitted, upon written notice, to terminate in whole, or
from time to time reduce in part, the commitments of the Lenders under the
Senior Credit Facilities without penalty, in minimum amounts equal to the lesser
of US$50,000,000 and the commitment of such Lender outstanding and in integral
multiples of US$10,000,000 over US$50,000,000.

 

 

 

 

 

The Borrower will be permitted, upon same day notice for ABR loans and at least
three business days’ notice for Eurodollar loans, to prepay loans under the
Senior Credit Facilities in whole or in part, in minimum amounts equal to the
lesser of US$50,000,000 and the amount outstanding and in integral multiples of
US$10,000,000 over US$50,000,000.

 

 

 

Prepayment Premium:

 

In the event that, prior to the date that is six months after the Closing Date,
the Borrower (i) makes any repayment, prepayment or repurchase of loans under
the Term Loan Facility in connection with any Repricing Event (as defined below)
or (ii) effects any amendment of the definitive documentation for the Senior
Credit Facilities resulting in a Repricing Event, the Borrower shall pay to the
Administrative Agent on the date of effectiveness of such Repricing Event, for
the ratable account of each of the Lender (x) in the case of clause (i), a
prepayment premium of 1.00% of the aggregate principal amount of the loans under
the Term Loan Facility so being prepaid, repaid or purchased and (y) in the case
of clause (ii), an amount equal to 1.00% of the aggregate principal amount of
the loans under the Term Loan Facility that are the subject of such Repricing
Event and outstanding immediately prior to such amendment.

 

“Repricing Event”:  (a) any repayment, prepayment or repurchase of all or a
portion of the loans under the Term Loan Facility with the proceeds of, or any
conversion of loans under the Term Loan Facility into, any new or replacement
debt financing (including new term loans under the definitive documentation for
the Senior Credit Facilities) bearing interest with an all-in yield (as
reasonably determined by the Administrative Agent in consultation with the
Borrower and taking into account interest rate margin and benchmark floors,
recurring fees and all upfront or similar fees or original issue discount
(amortized over the shorter of (A) the weighted average life to maturity of such
term loans and (B) four years), but excluding any bona fide arrangement,
underwriting, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such debt
financing in their capacities as lenders or holders of such debt financing) less
than the all-in yield applicable to the loans under the Term Loan Facility
(determined on the same basis as provided in the preceding parenthetical) and
(b) any amendment (including pursuant to a replacement term loan) to the loans
under the Term Loan Facility or any tranche thereof, in each case of clauses (a)

 

A-14

--------------------------------------------------------------------------------


 

 

 

and (b) above, if the primary purpose of such repayment, prepayment or
repurchase (as reasonably determined by the Administrative Agent in consultation
with the Borrower) is to lower the all-in yield applicable to the loans under
the Term Loan Facility that are repaid, prepaid or repurchased using the
proceeds thereof (as determined on the same basis as provided in clause (a)). It
is understood that “Repricing Events” shall not include any repayment,
prepayment or refinancing of all or a portion of the Loans under the Term Loan
Facility in connection with a “Change of Control” or a Specified Acquisition (as
defined below).

 

“Specified Acquisition”:  any acquisition that is either (a) not permitted by
definitive documentation for the Senior Credit Facilities immediately prior to
the consummation of such acquisition or (b) if permitted by the definitive
documentation for the Senior Credit Facilities immediately prior to the
consummation of such acquisition, would not provide Parent and its subsidiaries
with adequate flexibility under the definitive documentation for the Senior
Credit Facilities for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower acting in
good faith.

 

 

 

Mandatory Commitment Reduction and Prepayment:

 

The following amounts will be applied to prepay loans under the Term Loan
Facility, in each case consistent with the Credit Agreement Documentation
Principles:

 

·                  100% of the Net Cash Proceeds of any incurrence of
Indebtedness after the Closing Date (other than indebtedness permitted under the
definitive documents for the Senior Credit Facilities) by the Borrower or any of
its restricted subsidiaries;

 

·                  100% (stepping down to 75% and 50% at First Lien Secured Net
Leverage Ratios to be agreed) of the net cash proceeds in excess of an annual
threshold to be mutually and reasonably agreed of any non-ordinary course Asset
Sales (as defined in the Existing T-Mobile Notes) after the Closing Date of
assets by the Borrower or any of its restricted subsidiaries ((subject to
exceptions (including reinvestment rights and the ability to repay pari passu
indebtedness ratably) consistent with the Precedent Senior Credit Agreement). 
Any Lender may elect not to accept its pro rata portion of any mandatory
prepayment (each a “Declining Lender”).  Any prepayment amount declined by a
Declining Lender (“Declined Amounts”) may be retained by the Borrower and shall
increase the amount available under the restricted payment “builder basket”; and

 

·                  50% (stepping down to 25% and 0% at First Lien Secured Net
Leverage Ratios 0.25x and 0.50x less than the closing date First Lien Secured
Net Leverage Ratio, respectively) of Excess Cash Flow (to be defined in a manner
to be agreed consistent with the Credit Agreement Documentation Principles, but
in any event to be net the amount of funds expended during the applicable year
in respect of permitted restricted payments, capital expenditures, acquisitions
and other permitted investments and

 

A-15

--------------------------------------------------------------------------------


 

 

 

repayments and prepayments of indebtedness, in each case, to the extent not
funded with the proceeds of long-term indebtedness); and without duplication of
the foregoing, such repayments will be reduced dollar-for-dollar by the amount
of any voluntary repayments of the Term Loan Facilities or the Revolving Credit
Facility, to the extent such prepayments of the Revolving Credit Facility are
accompanied by a permanent commitment reduction, and to any other debt (that is
secured on a equal and ratable basis with the Secured Facilities) for each
fiscal year of the Borrower, commencing with  full fiscal year ending
December 31, 2020.

 

Notwithstanding the foregoing, the Term Loan Facility shall not be required to
be repaid with the proceeds of Asset Sales pursuant to the second bullet point
above to the extent the Borrower optionally reduces the commitments in respect
of the Secured Bridge Facility (or, if such facilities have been funded, to
repay any of the loans thereunder) by the amount of such mandatory reduction of
the Term Loan Facility otherwise required hereby.

 

 

 

Prepayments Generally:

 

All prepayments of loans under the Senior Credit Facilities will be subject to,
in the case of Eurodollar loans, compensation for breakage costs incurred by the
Lenders if occurring other than on the last day of an interest period, but
otherwise without penalty.

 

 

 

Documentation:

 

The Senior Credit Facilities will be documented under a credit agreement that
will be substantially similar to, and no less favorable to the Borrower than,
the Borrower’s existing Term Loan Credit Agreement, dated as of November 9, 2015
(as amended) with Deutsche Bank AG New York Branch, as administrative and
collateral agent (with changes to delete references to DT as a lender
thereunder) (the “Precedent Senior Credit Agreement”), except that (a) the
negative covenants and related definitions therein shall be based on, and no
less favorable to the Borrower than, the Borrower’s 4.750% Senior Notes due 2028
(as amended from time to time, the “Reference Notes”) (provided, however, that
(I) changes in covenants upon achievement of investment grade ratings shall not
apply, (II) basket sizes and thresholds shall be increased to reflect the
increased size of the combined company, (III) the ability to have unlimited
equal and ratable liens shall be removed, and (IV) customary SPV undertakings by
each Spectrum SPV or other securitization entity that is a Restricted Subsidiary
shall be permitted), (b) such changes shall be made thereto as are set forth on
Annex II or as are necessary or reasonably appropriate to reflect the terms set
forth in this Exhibit A and in the Commitment Letter to which this Exhibit A is
attached, but in any event no less favorable to the borrower (the “Credit
Agreement Documentation Principles”), (c) customary EU bail-in provisions shall
be included in the definitive documentation for the Senior Credit Facilities and
(d) a customary lender ERISA representation shall be included in the definitive
documentation for the Senior Credit Facilities.  The security documents will be
based on those entered into in connection with the Precedent

 

A-16

--------------------------------------------------------------------------------


 

 

 

Senior Credit Agreement.  The intercreditor agreement will be based on a
precedent mutually and reasonably determined by the Borrower and the Arrangers.
The Precedent Senior Credit Agreement and the related loan documents shall be
modified as mutually agreed to reflect the administrative and operational
requirements of the Senior Administrative Agent.

 

 

 

Representations
and Warranties:

 

Based on, and not less favorable to the Borrower than, the Credit Agreement
Documentation Principles and limited to financial condition; no change;
existence, compliance with law; power, authorization, enforceable obligations;
no legal bar; litigation; no default; ownership of property, liens; intellectual
property; taxes; federal regulations; labor matters; ERISA; Investment Company
Act; use of proceeds; environmental matters; accuracy of information; security
documents; solvency; PATRIOT Act, FCPA and OFAC and other EU laws with respect
to sanctions.

 

 

 

Conditions Precedent
to Funding:

 

The borrowings and other extensions of credit under the Senior Credit Facilities
on the Closing Date will be subject solely to the Funding Conditions.

 

Except with respect to borrowings and other credit extensions on the Closing
Date, each borrowing and each other extension of credit shall be subject only to
the following conditions precedent: (i) delivery of notice of borrowing or
request for issuance of letter of credit; (ii) accuracy of all representations
and warranties in all material respects (provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)); and (iii) the absence of defaults or events
of default at the time of, or immediately after giving effect to the making of,
such extension of credit; provided, that with respect to any Incremental
Facility incurred in connection with a Limited Condition Acquisition, at the
election of the Borrower, clauses (ii) and (iii) shall be tested at the time the
agreement for such Limited Condition Acquisition is entered into.

 

 

 

Certain Funds:

 

In the event the definitive documentation for the Senior Credit Facilities is
entered into prior to the Closing Date other than an Escrow Funding (as defined
in the Fee Letter) on the date any escrow credit agreement is entered into (the
date such documentation is entered into, the “Effective Date”), then during the
period from and including the Effective Date until after the funding of the
loans on the Closing Date and the use of the proceeds thereof to consummate the
Transactions (the “Certain Funds Period”), and notwithstanding (i) that any
representation or warranty made on the Effective Date (excluding the Specified
Representations) was incorrect, (ii) any failure by the Borrower to comply with
the affirmative covenants and negative covenants, (iii) any provision to the
contrary in the definitive documentation for the Senior Credit Facilities or
otherwise, or (iv) that any condition to the occurrence of the Effective Date
may subsequently be determined not to have been satisfied, neither the Senior
Administrative Agent nor any Lender shall be entitled to (1) cancel any of its
commitments under the

 

A-17

--------------------------------------------------------------------------------


 

 

 

Senior Credit Facilities (except as set forth in “Mandatory Commitment Reduction
and Prepayment” above), (2) rescind, terminate or cancel the definitive
documentation for the Senior Credit Facilities or exercise any right or remedy
or make or enforce any claim under such definitive documentation, the related
notes, the related fee letter or that it otherwise may have to the extent to do
so would prevent, limit or delay the making of its loan on the Closing Date and
the use of the proceeds thereof to consummate the Transactions, (3) refuse to
make its loan; provided that the Funding Conditions have been satisfied; or
(4) exercise any right of set-off or counterclaim in respect of its loan to the
extent to do so would prevent, limit or delay the making of its loan on the
Closing Date and the use of the proceeds thereof to consummate the Transactions.
Notwithstanding anything to the contrary provided herein, (A) the rights and
remedies of the Lenders and the Senior Administrative Agent shall not be limited
in the event that any Funding Condition is not satisfied or waived on the
Closing Date and (B) immediately after the expiration of the Certain Funds
Period, all of the rights and remedies of the Senior Administrative Agent and
the Lenders shall be available notwithstanding that such rights were not
available prior to such time as a result of the foregoing.

 

 

 

Clean-up Period

 

From the Closing Date until the date that is 60 days thereafter, any breach of a
covenant, inaccuracy of or inability to make a representation or warranty (other
than the Specified Representations) or any default or Event of Default (other
than a Specified Event of Default) by reason of any matter or circumstance
relating to Sprint or its subsidiaries will be deemed not to be a breach of a
covenant, an inaccuracy of or failure to make a representation or warranty or a
default or Event of Default if it (i) does not have a material adverse effect on
the consolidated results of operations or financial condition of the Borrower
and its subsidiaries (including Sprint and its subsidiaries) taken as a whole,
such that the Borrower and its subsidiaries (including Sprint and its
subsidiaries) taken as a whole would be unable to perform the payment
obligations under the Senior Credit Facilities; (ii) was not knowingly procured
or approved by the Borrower; (iii) is capable of remedy and reasonable steps are
being taken to remedy it; and (iv) is not a breach of the covenants relating to
the accession of Guarantors beyond the earlier of thirty (30) days after the
Closing Date or the date on which any required Guarantor actually guarantees the
Existing T-Mobile Notes.

 

 

 

Affirmative Covenants:

 

Consistent with the Credit Agreement Documentation Principles and limited to
delivery of annual and quarterly financial statements and other information;
delivery of notices of defaults or events of default; delivery of notice of
certain ERISA events; delivery of notices of material litigation; delivery of
notices of material adverse effect; information; quarterly lender calls (which
will be satisfied by the Borrower’s routine quarterly earnings calls); payment
of obligations; maintenance of existence and compliance with laws (including
FCPA, Patriot Act and OFAC and other EU laws with respect to sanctions);
maintenance of properties and insurance; inspection of property and books and
records; environmental laws; additional collateral and subsidiaries; use of
proceeds; further assurances; maintenance of ratings

 

A-18

--------------------------------------------------------------------------------


 

 

 

(but no specific ratings); and designation of unrestricted subsidiaries.

 

 

 

Negative Covenants:

 

Consistent with the Credit Agreement Documentation Principles and limited to
Restricted Payments, Dividend and Other Payment Restrictions Affecting
Subsidiaries, Incurrence of Indebtedness and Issuance of Preferred Stock, Asset
Sales, Transactions with Affiliates, Liens, Business Activities and Merger,
Consolidation or Sale of Assets, with additional carve-outs including (I) a
carve-out to permit equal and ratable liens or junior liens on Collateral
securing Incremental Facilities, Incremental Notes, the Initial Secured Notes
and other Indebtedness meeting customary requirements consistent with the
Precedent Senior Credit Agreement (including refinancing debt in respect of the
foregoing), (II)  the other changes identified on Annex II and (III) other
changes to be agreed.

 

 

 

Financial Covenants:

 

Revolving Credit Facility: Maximum First Lien Secured Net Leverage Ratio of 3.30
to 1.00, tested quarterly starting at the end of the first full fiscal quarter
following the Closing Date.

 

Term Loan Facility: None.

 

 

 

Events of Default:

 

Consistent with the Credit Agreement Documentation Principles and limited to
nonpayment of principal; nonpayment of interest, fees or other amounts (subject
to a five business day grace period); inaccuracy of representations and
warranties in any material respect; noncompliance with covenants (subject in the
case of affirmative covenants (other than use of proceeds, maintenance of the
Borrower’s existence and delivery of notices of default) to 30-day grace period
after written notice, and with respect to the financial covenant, a breach shall
only result in an event of default with respect to the Term Loan Facility when
the Lenders in respect of the Revolving Credit Facility have terminated the
commitments under the Revolving Credit Facility and accelerated any loans under
the Revolving Credit Facility then outstanding); bankruptcy and insolvency
events with respect to the Parent, the Borrower and “significant subsidiaries”;
(subject to a customary grace period for involuntary events); ERISA; change of
control triggering event; invalidity of any material Guarantees, security
interests with respect to a material portion of the collateral or the
Intercreditor Agreement, cross-acceleration and cross-payment default with
respect to material indebtedness of Parent, the Borrower or any of its
“significant subsidiaries” (or a group of restricted subsidiaries that together
would constitute a “significant subsidiary”); and unsatisfied monetary judgments
in excess of an amount to be agreed.

 

 

 

Cost and Yield Protection:

 

The credit agreement for the Senior Credit Facilities will contain cost and
yield protection provisions consistent with the Credit Agreement Documentation
Principles.

 

 

 

Defaulting Lenders:

 

The credit agreement for the Senior Credit Facilities will contain “defaulting
lender” provisions consistent with the Credit Agreement Documentation
Principles.

 

A-19

--------------------------------------------------------------------------------


 

Voting Rights:

 

(x) Until the expiration of the Certain Funds Period, amendments, waivers and
consents will require only the approval of the Arrangers and (y) thereafter,
amendments, waivers and consents will require the approval of Lenders holding a
majority of the aggregate amount of the loans and unused commitments under the
Senior Credit Facilities; provided that, at any time, the consent of all
affected Lenders will be required with respect to certain matters as set forth
in the Precedent Senior Credit Agreement, including (a) reductions in the unpaid
principal amount or extensions of the scheduled final maturity date for the
payment of principal of any loan, (b) reductions in interest rates or fees or
extensions of the dates for payment thereof, and (c) increases in the amounts or
extensions of the expiry date of the Lenders’ commitments, and the consent of
100% of the Lenders will be required with respect to (i) modifications of the
pro rata sharing or “waterfall” provisions of the credit agreement and
(ii) modifications to any of the voting percentages. Amendments and waivers of
the financial covenant shall only require the approval of Lenders holding more
than 50% of the aggregate amount of the commitments under the Revolving Credit
Facility (other than any Defaulting Lender).

 

 

 

Assignments and Participations:

 

The Borrower may not assign its rights or obligations under the Senior Credit
Facilities without the prior written consent of the Lenders. Lenders will be
permitted to assign and sell participations in loans and commitments, subject to
the limitations set forth in the Commitment Letter and below. Assignments will
be subject to the prior consent of (a) the Senior Administrative Agent (not to
be unreasonably withheld) and (b) the Borrower (not to be unreasonably withheld,
conditioned or delayed) except that such consent of the Borrower (x) shall not
be required (i) in the case of assignments to another Lender or an affiliate of
a Lender or to approved funds and (ii) after the occurrence and during the
continuance of a payment or bankruptcy event of default and (y) in each case,
shall be deemed to have been given if the Borrower has not responded within
10 business days of a written request for such consent. In the case of partial
assignments (other than to another Lender or to an affiliate of a Lender), the
minimum assignment amount will be US$1,000,000 unless otherwise agreed by the
Borrower and the Senior Administrative Agent. Each assignment will be subject to
the payment of a service fee of US$3,500 to the Senior Administrative Agent by
the parties to such assignment. Lenders may sell participations without
restriction, and participants will have benefits with regard to yield protection
and increased costs consistent with the Precedent Senior Credit Agreement.
Voting rights of participants will be limited consistent with the Precedent
Senior Credit Agreement. Unless the Borrower otherwise agrees in writing, each
Lender shall at all times retain exclusive control over all its rights and
obligations with respect to the Senior Credit Facilities and its commitments in
respect thereof, including all rights with respect to consents, modifications,
supplements, waivers and amendments of the definitive documentation with respect
to the Senior Credit Facilities. The Senior Credit Facilities will contain
customary restrictions on assignment to Disqualified Lenders.

 

A-20

--------------------------------------------------------------------------------


 

Expenses and Indemnification:

 

The Borrower will pay (a) all reasonable and documented out-of-pocket expenses
of the Senior Administrative Agent, the Initial Lenders and the Arrangers and
their affiliates associated with (i) the arrangement and syndication of the
Senior Credit Facilities and (ii) the preparation, execution and delivery of the
credit documentation and any amendment or waiver with respect thereto (including
the reasonable fees, charges and disbursements of one firm of outside counsel
(and, if deemed reasonably necessary by such persons, one firm of regulatory
counsel and/or one firm of local counsel in each appropriate jurisdiction)),
(b) all reasonable and documented out-of-pocket expenses of the Senior
Administrative Agent in connection with the administration (other than routine
administrative procedures and excluding costs and expenses relating to
assignments and participations of lenders) of the credit documentation and
(c) all reasonable and documented out-of-pocket expenses of the Senior
Administrative Agent and the Lenders (including the fees, charges and
disbursements of counsel) in connection with the enforcement of the credit
documentation.

 

The Borrower will indemnify the Senior Administrative Agent, the Arrangers, the
other Lenders and their affiliates, and each of the respective officers,
directors, employees, advisors, agents and controlling persons of the foregoing,
and hold them harmless from and against all losses, claims, damages and
liabilities, and reasonable and documented out of pocket expenses reasonably
related thereto (including reasonable and documented fees, disbursements and
other charges of one firm of outside counsel (and, if deemed reasonably
necessary by such persons, one firm of regulatory counsel and/or one firm of
local counsel in each appropriate jurisdiction, and, in the case of an actual or
perceived conflict of interest for any indemnitee, one firm of counsel (and, if
deemed reasonably necessary by such indemnitee, one firm of regulatory and/or
one firm of local counsel in each appropriate jurisdiction) for such indemnitee)
and liabilities arising in connection with the Senior Credit Facilities and the
transactions contemplated hereby (including the Acquisition), except to the
extent such costs, expenses and liabilities (a) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such indemnitee, any of
its Related Persons or a material breach of the definitive documentation for the
Senior Credit Facilities of such indemnitee or any of its Related Persons or
(b) result from any claim, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its affiliates and that is
brought by an indemnitee against any other indemnitee other than claims against
the Senior Administrative Agent or any Initial Lender or Arranger in its
capacity in fulfilling its role as an agent or arranger or any other similar
role under the Senior Credit Facilities. No party to the definitive credit
agreement for the Senior Credit Facilities shall be liable for any special,
indirect, consequential or punitive damages in connection with the Senior Credit
Facilities, the definitive credit agreement for the Senior Credit Facilities or
its activities related thereto; provided that nothing contained in this sentence
will limit the Borrower’s indemnity and reimbursement obligations set forth in
this section.

 

A-21

--------------------------------------------------------------------------------


 

Governing Law and Jurisdiction:

 

New York; provided that (a) the interpretation of Material Adverse Effect and
whether a Material Adverse Effect has occurred, (b) the accuracy of any Business
Combination Agreement Representations and whether as a result of a breach
thereof the Borrower (or any of the Borrower’s subsidiaries) has the right under
the Business Combination Agreement not to consummate the Acquisition as a result
of such representations in the Business Combination Agreement being inaccurate
and (c) whether the Acquisition has been consummated in accordance with the
Business Combination Agreement, shall be governed by, and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

 

 

 

Bail-In:

 

The definitive documentation for the Senior Credit Facilities will contain a
customary Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

 

 

Counsel to Arrangers and Senior Administrative Agent:

 

Cahill Gordon & Reindel LLP

 

A-22

--------------------------------------------------------------------------------


 

ANNEX I

 

Interest Rates:

 

Interest will be payable on loans under the Term Loan Facility at the following
rates per annum:

 

(a)                 in the case of Eurodollar loans, Adjusted LIBOR plus the
Applicable Margin per annum, and

 

(b)                 in the case of ABR loans, the ABR plus the Applicable Margin
per annum.

 

 

 

 

 

Interest will be payable on loans under the Revolving Credit  Facility at the
following rates per annum:

 

(a)                 in the case of Eurodollar loans, Adjusted LIBOR plus the
Applicable Margin per annum, and

 

(b) in the case of ABR loans, the ABR plus the Applicable Margin per annum.



As used herein:

 

“Adjusted LIBOR” means the London Interbank Offered Rate (adjusted for statutory
reserve requirements); provided that Adjusted LIBOR shall in all cases not be
less than 0%. The definitive documentation for the Senior Credit Facilities
shall include successor LIBOR provisions reasonably acceptable to the Senior
Administrative Agent and the Borrower.

 

“ABR” means the highest of (a) the Senior Administrative Agent’s Prime Rate,
(b) the Federal Funds Effective Rate plus ½ of 1% and (c) the Adjusted LIBOR for
a one month interest period on any day plus 1%.

 

“Applicable Margin” means (x) with respect to the Term Loan Facility, Adjusted
LIBOR plus 1.75% or ABR plus 0.75% and (y) with respect to the Revolving Credit
Facility, Adjusted LIBOR plus 1.25% or ABR plus 0.25%.

 

From and after the date of delivery of the Borrower’s financial statements for
the first full fiscal quarter ended after the Closing Date, (i) interest rate
margins under the Term Loan Facility will be subject to one 25 bps reduction
based upon a First Lien Secured Net Leverage Ratio level to be agreed (the “Term
Loan Pricing Step-Down”) and (ii) interest rate margins under the Revolving
Credit Facility will be subject to an agreed amount of 25 bps reductions based
upon First Lien Secured Net Leverage Ratio levels to be agreed.

 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each

 

A-I-1

--------------------------------------------------------------------------------


 

 

 

change in the Prime Rate to be effective as of the date of publication in The
Wall Street Journal of a “Prime Lending Rate” that is different from that
published on the preceding domestic business day); provided, that in the event
that The Wall Street Journal shall, for any reason, fail or cease to publish the
Prime Lending Rate, the Senior Administrative Agent shall choose a reasonably
comparable index or source to use as the basis for the Prime Lending Rate.

 

From and after the Closing Date, the Borrower shall pay a commitment fee
calculated on the average daily unused portion of the Revolving Credit Facility
at the rate per annum of 0.375%, with one 12.5bps step-up and one 12.5bps
step-down at First Lien Secured Net Leverage levels to be agreed.

 

The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Revolving Credit Loans made or maintained as Eurodollar loans on the face amount
of each such Letter of Credit.  Such commission shall be shared ratably among
the Lenders participating in the Revolving Credit Facility and shall be payable
quarterly in arrears.

 

In addition to letter of credit commissions, a fronting fee calculated at a rate
per annum to be agreed upon by the Borrower and the Issuing Lender on the face
amount of each Letter of Credit shall be payable quarterly in arrears to the
Issuing Lender for its own account.  In addition, customary (as determined by
the Issuing Lender) administrative, issuance, amendment, payment and negotiation
charges shall be payable to the Issuing Lender for its own account.

 

 

 

Eurodollar Interest Periods:

 

At the Borrower’s option, 1, 2, 3 or 6 months (or, if agreed by all relevant
Lenders, 12 months).  Interest on Eurodollar loans will be payable on the last
day of each interest period and upon repayment or prepayment.

 

 

 

Interest Rate Basis:

 

Interest on Eurodollar loans will be payable in arrears on the basis of a
360-day year (calculated on the basis of the actual number of days elapsed). 
Interest on ABR loans will be payable quarterly in arrears on the basis of a
365/366-day year when ABR is based on the Senior Administrative Agent’s Prime
Rate and otherwise on a 360-day year (in each case calculated on the basis of
the actual number of days elapsed).

 

 

 

Default Rate:

 

With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Senior Credit Facilities plus 2.00% per annum.

 

A-I-2

--------------------------------------------------------------------------------


 

ANNEX II

 

Certain Changes to Covenants, Financial Definitions and Other Terms

 

Financial Definitions

 

·                  The definition of “Consolidated Cash Flow” shall (i) include
an addback for run rate cost savings, operating expense reductions and synergies
related to the Transactions for a period of 36 months after the Closing Date and
other specified transactions for a period of 24 months after the date of the
applicable specified transaction, which for the avoidance of doubt shall be
uncapped, (ii) remove any dollar caps with respect to the addback for
extraordinary non-recurring items and (iii) for the avoidance of doubt, not
include any dollar cap with respect to the addback for new market losses.

 

Negative Covenants

 

·                  The starter “builder basket” in the restricted payments
covenant to be set at an amount equal to amount available on the Closing Date
under the Reference Notes.

 

·                  The restricted payment covenant to permit distributions of
investments in unrestricted subsidiaries (other than an unrestricted subsidiary
the primary assets of which are cash and cash equivalents).

 

·                  The debt covenant shall permit 200% of Contribution Debt (as
defined in the Reference Notes).

 

·                  The “ratio debt” carve-out will include a “no worse than”
prong in connection with a permitted acquisition or investment.

 

·                  Covenants to include reclassification and reallocation
provisions, including automatic reclassification when ratio-based baskets become
available.

 

·                  “Fair Market Value” definition to permit any sale or
disposition in connection with the Acquisition.

 

·                  Liens covenant to include carveout permitting liens on assets
of non-guarantor subsidiaries securing obligations of non-guarantor
subsidiaries.

 

·                  To the extent any numerical baskets are used together with
any ratio-based baskets in a single transaction or series of related
transactions, the Senior Credit Facilities shall provide that compliance with
the applicable ratio or the portion of such indebtedness or other applicable
transaction under any ratio-based baskets shall first be calculated without
giving effect to amounts being used pursuant to any numerical baskets.

 

·                  All numerical baskets in the Senior Credit Facilities shall
include growers based on an equivalent percentage of LTM Consolidated Cash Flow
or total assets (as elected by the Borrower prior to the commencement of general
syndication).

 

·                  Negative covenants to permit unlimited accounts receivable
securitization

 

A-II-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROJECT LAKES
US$19.0 Billion Secured Bridge Loan Facility(5)

Summary of Terms and Conditions(6)

 

Borrower:

 

T-Mobile USA, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Facility:

 

US$19.0 billion senior secured 364-day bridge loan facility (the “Secured Bridge
Facility”). The amount of the Secured Bridge Facility shall be automatically
increased by the amount set forth in any Reallocation Notice delivered by the
Borrower to the Arrangers.


“Reallocation Notice” means a notice delivered at any time by the Borrower to
the Arrangers at any time on or prior to the Closing Date, pursuant to which the
Borrower may unilaterally reallocate all or a portion of the then-outstanding
commitments under the Unsecured Bridge Facility for commitments under the
Secured Bridge Facility. Upon delivery of the Reallocation Notice to the
Arrangers, the amount of commitments specified in the Reallocation Notice under
the Unsecured Bridge Facility (which amount shall not exceed the amount of
commitments then outstanding under the Unsecured Bridge Facility) shall
automatically be deemed to become commitments under the Secured Bridge Facility
for all purposes of the Commitment Letter and the Term Sheets (with commitments
of lenders under the Unsecured Bridge Facility reallocated on a pro rata basis
based on their aggregate then-existing commitments under the Unsecured Bridge
Facility), and the amount of the Unsecured Bridge Facility and the Secured
Bridge Facility shall be decreased and increased, respectively, by such
reallocated amount. The Borrower may deliver a Reallocation Notice on one or
more occasions and shall deliver a Reallocation Notice to the extent required by
the Fee Letter.

 

 

 

Joint Lead Arrangers
and Joint Lead Bookrunners:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM (in such capacities, the “Lead
Arrangers”).

 

 

 

Other Secured Bridge Facility Bookrunners:

 

BNPPSC, Commerzbank, CACIB, TD Securities and Wells Fargo Securities (in such
capacities, the “Other Secured Bridge Facility Bookunners”).

 

 

 

Co-Managers:

 

Banco Santander, SGAS, STRH, NatWest and U.S. Bank (in such capacities, the
“Co-Managers” and, together with the Other Secured Bridge Facility Bookrunners
and the Co-Managers, the “Arrangers”).

 

 

 

Administrative and Collateral Agent:

 

GS Bank (in such capacities, the “Secured Bridge Administrative Agent” and the
“Secured Bridge Collateral Agent”).

 

--------------------------------------------------------------------------------

(5)                                 Subject to increase per Reallocation Notice.

 

(6)                                 Capitalized terms used but not otherwise
defined in this Exhibit B have the meanings assigned thereto in the Commitment
Letter to which this Exhibit B is attached, including the other exhibits
thereto.

 

B-1

--------------------------------------------------------------------------------


 

Syndication Agents:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM.

 

 

 

Lenders:

 

A syndicate of lenders reasonably acceptable to the Borrower, including
Barclays, CS, DBCI, Goldman Sachs, MSSF, RBC, BNP, Commerzbank, CACIB, TD Bank,
Wells Fargo Bank, Banco Santander, SG, SunTrust, NatWest and U.S. Bank and
excluding Disqualified Lenders (collectively, the “Lenders”).

 

 

 

Availability:

 

The Secured Bridge Facility will be available in a single drawing on the Closing
Date. Amounts borrowed under the Secured Bridge Facility that are repaid or
prepaid may not be reborrowed.

 

 

 

Guarantors:

 

Same as Senior Credit Facilities.

 

 

 

Security:

 

Same as Senior Credit Facilities.

 

 

 

Unrestricted Subsidiaries:

 

Same as Senior Credit Facilities.

 

 

 

Use of Proceeds:

 

The proceeds of the Secured Bridge Facility will be used by the Borrower on the
Closing Date, together with cash on hand and drawings on other committed
financing, to finance the Refinancing and the other Transactions, and otherwise
for working capital and general corporate purposes of the Borrower and its
subsidiaries (including permitted acquisitions, capital expenditures and
permitted distributions).

 

 

 

Maturity:

 

The Secured Bridge Facility will mature on the day that is 364 days after the
Closing Date (the “Initial Maturity Date”), provided that the Initial Maturity
Date may be extended to the date that is 546 days after the Closing Date, and
subsequently may be further extended to the date that is 728 days after the
Closing Date (any such extended date the “Extension Maturity Date”) upon three
business days prior written notice by the Borrower to the Secured Bridge
Administrative Agent so long as no payment or bankruptcy event of default has
occurred and is continuing and the applicable Extension Fee and all other
interest and fees due and payable on or prior to the Initial Maturity Date or
the first Extension Maturity Date, as the case may be, shall have been paid by
the Borrower. The Secured Bridge Facility shall have no required amortization.

 

 

 

Interest Rates and Fees:

 

As set forth on Annex I hereto.

 

 

 

Optional Commitment Reduction and Prepayment:

 

The Borrower will be permitted, upon written notice, to terminate in whole, or
from time to time reduce in part, the commitments of the Lenders under the
Secured Bridge Facility without penalty, in minimum amounts equal to the lesser
of US$50,000,000 and the commitment of such Lender outstanding and in integral
multiples of US$10,000,000 over US$50,000,000.

 

 

 

 

 

The Borrower will be permitted, upon same day notice for ABR loans and at least
three business days’ notice for Eurodollar loans, to prepay loans under the
Secured Bridge Facility in whole or in part, in minimum amounts equal to the
lesser of US$50,000,000 and the amount outstanding and in integral multiples of
US$10,000,000 over

 

B-2

--------------------------------------------------------------------------------


 

 

 

US$50,000,000.

 

 

 

Mandatory Commitment Reduction and Prepayment:

 

Commitments will be reduced, and loans will be required to be prepaid under the
Secured Bridge Facility in an aggregate amount equal to:



a.              100% of the Net Cash Proceeds received by the Borrower or any of
its subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any Debt Incurrence (as defined below) in excess of the Cap (as defined below)
after the Original Signing Date, whether before or after the Closing Date, other
than any unsecured debt the proceeds of which are used to reduce commitments or
repay loans under the Unsecured Bridge Facility;

 

b.              100% of the Net Cash Proceeds received by the Borrower or any of
its subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any sale or other disposition of assets (including proceeds from the issuance or
sale of equity interest in any subsidiary of the Borrower) resulting in Net Cash
Proceeds in excess of the Cap consummated after the Original Signing Date,
whether before or after the Closing Date, other than (i) dispositions (including
sale-leaseback transactions) in the ordinary course of business or consistent
with past practice, (ii) dispositions of inventory, used or surplus equipment,
and cash or cash equivalents, (iii) any disposition or series of related
dispositions that does not result in Net Cash Proceeds exceeding US$250,000,000
for such disposition or any series of related dispositions, (iv) any disposition
by any subsidiary that is a foreign subsidiary (to the extent the application of
such proceeds would be subject to local law or organizational document
restrictions or material adverse tax consequences; provided that the Borrower
shall have used commercially reasonable efforts to eliminate or minimize such
restrictions or consequences), (v) any disposition from or to a restricted
subsidiary of the Borrower, and (vi) such other exceptions as may be agreed by
the Arrangers and set forth in the definitive credit agreement for the Secured
Bridge Facility, and subject to the right to reinvest (or to commit to reinvest)
any such proceeds within one year of the receipt thereof; and

 

c.               on or prior to the Closing Date only, the amount of any
Specified Reduction (as defined in the Fee Letter) not applied to reduce the
Unsecured Bridge Facility.

 

 

 

 

 

“Cap” means One Billion Dollars (US$1,000,000,000) in the aggregate, less the
amount of any Net Cash Proceeds received and not applied to reduce the
commitments, or prepay the loans, under the Secured Bridge Facility in reliance
on the Cap as set forth above.

“Debt Incurrence” means any incurrence of debt for borrowed money

 

B-3

--------------------------------------------------------------------------------


 

 

 

pursuant to an issuance of notes or a borrowing of a term loan, in each case by
the Borrower or any of its subsidiaries (and for the purposes of the penultimate
sentence of paragraph 5 of the Commitment Letter, Sprint or any of its
subsidiaries), other than:



a.              debt under the Facilities;

 

b.              any debt, whether incurred before or after the Closing Date,
permitted to be incurred or that would have been permitted to be incurred by
Section 5.1(a)(viii) (except, on or after the Closing Date, any debt (I) under
subclause (B) thereof other than within 12 months of the existing maturity date
of such indebtedness (but without giving effect to the proviso to
Section 5.1(a)(viii))) and (II) under subclause (E) thereof) or
Sections 5.1(b)(viii)(A), (B) (only within 12 months of the existing maturity
date of such indebtedness unless the Majority Bridge Lead Arrangers (as defined
in the Fee Letter) approve in their sole discretion), (C), (D) and (F) of the
Business Combination Agreement;

 

c.               [reserved]; and

 

d.              such other exceptions as may be agreed by the Arrangers and set
forth in the definitive documentation for the Secured Bridge Facility.

 

“Net Cash Proceeds” means, with respect to any event, the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds actually
received by the Borrower or its domestic subsidiaries in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of the sum, without duplication, of (i) all fees and expenses
incurred in connection with such event by the Borrower and its subsidiaries,
(ii) in the case of a sale, transfer, lease or other disposition (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding) of an asset, the amount of all payments required to be made
by the Borrower and its subsidiaries as a result of such event to repay
Indebtedness secured by such asset, (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrower and its subsidiaries, and
the amount of any reserves established by the Borrower and its subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by the Borrower), and (iv) payments to retire any
debt for borrowed money that is required to be repaid in connection with such
event.



Notwithstanding the foregoing, the Borrower shall have the option to reduce the
commitments in respect of any of the Senior Credit Facilities (or, if such
Senior Credit Facilities have been funded, to repay any of

 

B-4

--------------------------------------------------------------------------------


 

 

 

the loans thereunder and in the case of the Revolving Credit Facility, to be
accompanied by a permanent commitment reduction) in lieu of any such mandatory
reduction of the Secured Bridge Facility otherwise required.

 

 

 

Prepayments Generally:

 

All prepayments of loans under the Secured Bridge Facility will be subject to,
in the case of Eurodollar loans, compensation for breakage costs incurred by the
Lenders if occurring other than on the last day of an interest period, but
otherwise without penalty.

 

 

 

Documentation:

 

The Secured Bridge Facility will be documented under a credit agreement that
will be consistent with this Exhibit B and will be substantially similar to the
Credit Agreement for the Senior Credit Facilities, with (v) negative covenants
as described below, (w) such changes thereto as are necessary or reasonably
appropriate to reflect the terms set forth in this Exhibit B and in the
Commitment Letter to which this Exhibit B is attached, (x) adjustments to be
mutually agreed to reflect administrative and operational requirements of the
Secured Bridge Administrative Agent, (y) adjustments to mechanical provisions to
reflect the nature of the facility as a bridge loan and to remove the revolver,
and (z) modify the definition of “Change of Control” to provide that (1) no
Change of Control will occur if the resultant surviving corporation of a public
company merger is not more than 50% owned by any single “person” or “group,”
(2) both Moody’s and S&P (the “Rating Agencies”) must publicly state that a
ratings downgrade was caused by the applicable transaction in order for such
transaction to constitute a Change of Control Event, (3) so long as the Borrower
maintains an investment grade rating from either Ratings Agency, no “Change of
Control” will be deemed to occur and (4) if the Secured Bridge Facility ceases
to be rated by either Ratings Agency, the Borrower is permitted to replace
either Ratings Agency with Fitch Ratings, Inc. (“Fitch”).

 

 

 

Representations
and Warranties:

 

Same as Senior Credit Facilities.

 

 

 

Conditions Precedent
to Funding:

 

The borrowing under the Secured Bridge Facility will be subject solely to the
Funding Conditions.

 

 

 

Certain Funds:

 

In the event the definitive documentation for the Secured Bridge Facility is
entered into prior to the Closing Date (the date such documentation is entered
into, the “Effective Date”), then during the period from and including the
Effective Date until after the funding of the loans on the Closing Date and the
use of the proceeds thereof to consummate the Transactions (the “Certain Funds
Period”), and notwithstanding (i) that any representation or warranty made on
the Effective Date (excluding the Specified Representations) was incorrect,
(ii) any failure by the Borrower to comply with the affirmative covenants and
negative covenants, (iii) any provision to the contrary in the definitive
documentation for the Secured Bridge Facility or otherwise or (iv) that any
condition to the occurrence of the Effective Date may subsequently be determined
not to have been satisfied, neither the Secured Bridge Administrative Agent nor
any Lender shall be

 

B-5

--------------------------------------------------------------------------------


 

 

 

entitled to (1) cancel any of its commitments under the Secured Bridge Facility
(except as set forth in “Mandatory Commitment Reduction and Prepayment” above),
(2) rescind, terminate or cancel the definitive documentation for the Secured
Bridge Facility or exercise any right or remedy or make or enforce any claim
under such definitive documentation, the related notes, the related fee letter
or that it otherwise may have to the extent to do so would prevent, limit or
delay the making of its loan on the Closing Date and the use of the proceeds
thereof to consummate the Transactions, (3) refuse to make its loan; provided
that the Funding Conditions have been satisfied; or (4) exercise any right of
set-off or counterclaim in respect of its loan to the extent to do so would
prevent, limit or delay the making of its loan on the Closing Date and the use
of the proceeds thereof to consummate the Transactions. Notwithstanding anything
to the contrary provided herein, (A) the rights and remedies of the Lenders and
the Secured Bridge Administrative Agent shall not be limited in the event that
any Funding Condition is not satisfied or waived on the Closing Date and
(B) immediately after the expiration of the Certain Funds Period, all of the
rights and remedies of the Secured Bridge Administrative Agent and the Lenders
shall be available notwithstanding that such rights were not available prior to
such time as a result of the foregoing.

 

 

 

Clean-up Period

 

From the Closing Date until the date that is 60 days thereafter, any breach of a
covenant, inaccuracy of or inability to make a representation or warranty
(excluding the Specified Representations) or any default or Event of Default
(other than any Specified Event of Default) by reason of any matter or
circumstance relating to Sprint or its Subsidiaries will be deemed not to be a
breach of a covenant, an inaccuracy of or failure to make a representation or
warranty or a default or Event of Default if it (i) does not have a material
adverse effect on the consolidated results of operations or financial condition
of the Borrower and its subsidiaries (including Sprint and its subsidiaries)
taken as a whole, such that the Borrower and its subsidiaries (including Sprint
and its subsidiaries) taken as a whole would be unable to perform the payment
obligations under the Secured Bridge Facility; (ii) was not knowingly procured
or approved by the Borrower; (iii) is capable of remedy and reasonable steps are
being taken to remedy it and (iv) is not a breach of the covenants relating to
the accession of Guarantors beyond the earlier of thirty (30) days after the
Closing Date or the date on which any required Guarantor actually guarantees the
Existing T-Mobile Notes.

 

 

 

Affirmative Covenants:

 

Same as Senior Credit Facilities.

 

 

 

Negative Covenants:

 

Limited to (i) limitation on mergers, consolidations or transfers of assets
substantially as an entirety of the Borrower and (ii) limitation on liens, in
each case in a manner no less favorable to the Borrower than the indenture
relating to the Reference Notes. The Secured Bridge Facility will also treat as
unrestricted any subsidiary of the Borrower that is designated as an
“unrestricted subsidiary” under the Senior Credit Facilities.

 

 

 

Financial Covenants:

 

None.

 

B-6

--------------------------------------------------------------------------------


 

Events of Default:

 

Limited to nonpayment of principal; nonpayment of interest, fees or other
amounts (subject to a five business day grace period); inaccuracy of
representations and warranties in any material respect; noncompliance with
covenants (subject in the case of affirmative covenants (other than use of
proceeds, maintenance of the Borrower’s existence and delivery of notices of
default) to 30-day grace period after written notice); bankruptcy and insolvency
events with respect to the Parent, the Borrower and “significant subsidiaries”
(subject to a customary grace period for involuntary events); ERISA; change of
control; invalidity of any material Guarantees, security interests with respect
to a material portion of the collateral or the Intercreditor Agreement,
cross-acceleration and cross-payment default with respect to material
indebtedness of the Borrower and its “significant subsidiaries” (or a group of
restricted subsidiaries that would together constitute a “significant
subsidiary”); and unsatisfied monetary judgments in excess of an amount to be
agreed.

 

 

 

Cost and Yield Protection:

 

Same as Senior Credit Facilities.

 

 

 

Defaulting Lenders:

 

Same as Senior Credit Facilities.

 

 

 

Voting Rights:

 

(x) Until the expiration of the Certain Funds Period, amendments, waivers and
consents will require only the approval of the Arrangers and (y) thereafter,
amendments, waivers and consents will require the approval of Lenders holding a
majority of the aggregate amount of the loans and unused commitments under the
Secured Bridge Facility; provided that, at any time, the consent of all affected
Lenders will be required with respect to certain customary matters, including
(a) reductions in the unpaid principal amount or extensions of the scheduled
final maturity date for the payment of principal of any loan, (b) reductions in
interest rates or fees or extensions of the dates for payment thereof and
(c) increases in the amounts or extensions of the expiry date of the Lenders’
commitments, and the consent of 100% of the Lenders will be required with
respect to (i) modifications of the pro rata sharing or “waterfall” provisions
of the credit agreement and (ii) modifications to any of the voting percentages.

 

 

 

Assignments and Participations:

 

Same as Senior Credit Facilities.

 

 

 

Expenses and Indemnification:

 

Same as Senior Credit Facilities.

 

 

 

Governing Law and Jurisdiction:

 

Same as Senior Credit Facilities.

 

 

 

Bail-In

 

Same as Senior Credit Facilities.

 

 

 

Counsel to Arrangers and Secured Bridge Administrative Agent:

 

Cahill Gordon & Reindel LLP

 

B-7

--------------------------------------------------------------------------------


 

ANNEX I

 

Duration Fees:

 

The Borrower will pay to each Lender on each of the dates set forth below, or,
if any such date is not a business day, on the first succeeding business day
after such date, a Duration Fee equal to the applicable percentage set forth
below of the aggregate principal amount of such Lender’s loans under the Secured
Bridge Facility outstanding on such date:

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Duration Fee Percentage

 

 

 

 

 

90 days after the Closing Date 

 

0.50

%

 

 

 

 

180 days after the Closing Date 

 

0.50

%

 

 

 

 

270 days after the Closing Date 

 

0.50

%

 

 

 

 

364 days after the Closing Date 

 

0.50

%

 

 

 

 

 

Extension Fee:

 

The Borrower will pay to each Lender an extension fee (each such fee, an
“Extension Fee”) in an amount equal to (i) 0.25% of the aggregate principal
amount of the loans under the Secured Bridge Facility outstanding on the Initial
Maturity Date which have been extended to the first Extension Maturity Date and
(ii) 0.25% of the aggregate principal amount of the loans under the Secured
Bridge Facility outstanding on the first Extension Maturity Date which have been
extended to the final Extension Maturity Date. The Extension Fee shall be due
and payable on the date of the applicable extension.



After the Initial Maturity Date, the Borrower will pay to each Lender on each of
the dates set forth below, or, if any such date is not a business day, on the
first succeeding business day after such date, a Duration Fee equal to the
applicable percentage set forth below of the aggregate principal amount of such
Lender’s loans under the Secured Bridge Facility outstanding on such date:

 

 

 

 

 

 

 

Date

 

Duration Fee Percentage

 

 

 

 

 

90 days after the first Initial Maturity Date

 

0.75

%

 

 

 

 

180 days after the Initial Maturity Date

 

0.75

%

 

 

 

 

270 days after the Initial Maturity Date

 

0.75

%

 

 

B-I-1

--------------------------------------------------------------------------------


 

Interest Rates:

 

Interest will be payable on loans under the Secured Bridge Facility at the
following rates per annum:

 

(a) in the case of Eurodollar loans, Adjusted LIBOR plus 1.25% per annum, and



(b) in the case of ABR loans, the ABR plus 0.25% per annum.

 

 

 

 

 

The interest margins shall increase by an additional 25 basis points at the
beginning of each three-month period subsequent to the initial three-month
period for so long as the loans under the Secured Bridge Facility are
outstanding.

 

As used herein:

 

“Adjusted LIBOR” means the London Interbank Offered Rate (adjusted for statutory
reserve requirements); provided that Adjusted LIBOR shall in all cases not be
less than 0%. The definitive documentation for the Secured Bridge Facility shall
include successor LIBOR provisions reasonably acceptable to the Secured Bridge
Administrative Agent and the Borrower.

 

“ABR” means the highest of (a) the Secured Bridge Administrative Agent’s Prime
Rate, (b) the Federal Funds Effective Rate plus ½ of 1% and (c) the Adjusted
LIBOR for a one month interest period on any day plus 1%.

 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Secured Bridge Administrative Agent
shall choose a reasonably comparable index or source to use as the basis for the
Prime Lending Rate.

 

 

 

Eurodollar Interest Periods:

 

At the Borrower’s option, 1, 2, 3 or 6 months (or, if agreed by all relevant
Lenders, 12 months). Interest on Eurodollar loans will be payable on the last
day of each interest period and upon repayment or prepayment.

 

 

 

Interest Rate Basis:

 

Interest on Eurodollar loans will be payable in arrears on the basis of a
360-day year (calculated on the basis of the actual number of days elapsed).
Interest on ABR loans will be payable quarterly in arrears on the basis of a
365/366-day year when ABR is based on the Secured Bridge Administrative Agent’s
Prime Rate and otherwise on a 360-day year (in each case calculated on the basis
of the actual

 

B-I-2

--------------------------------------------------------------------------------


 

 

 

number of days elapsed).

 

 

 

Default Rate:

 

With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Secured Bridge Facility plus 2.00% per annum.

 

B-I-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROJECT LAKES
US$8.0 Billion Senior Unsecured Bridge Loan Facility

Summary of Terms and Conditions(7)

 

Borrower:

 

T-Mobile USA, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Facility:

 

US$4.0 billion 8-year senior unsecured bridge loan facility (the “8 Year
Unsecured Bridge Facility”, and the loans thereunder, the “8 Year Unsecured
Bridge Loans”) and a US$4.0 billion 10-year senior unsecured bridge loan
facility (the “10 Year Unsecured Bridge Facility”, and the loans thereunder, the
“10 Year Unsecured Bridge Loans”). The 8 Year Unsecured Bridge Facility and the
10 Year Unsecured Bridge Facility are collectively referred to herein as the
“Unsecured Bridge Facility” and the 8 Year Unsecured Bridge Loans and the 10
Year Unsecured Bridge Loans are collectively referred to herein the “Unsecured
Bridge Loans”).

 

 

 

Joint Lead Arrangers
and Joint Lead Bookrunners:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM (in such capacities, the “Lead
Arrangers”).

 

 

 

Administrative Agent:

 

An affiliate of an Original Commitment Party appointed by the Borrower will act
as sole administrative agent (in such capacity, the “Unsecured Bridge
Administrative Agent”).

 

 

 

Syndication Agents:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM.

 

 

 

Lenders:

 

A syndicate of lenders reasonably acceptable to the Borrower, including
Barclays, CS, DBCI, Goldman Sachs, MSSF and RBC and excluding Disqualified
Lenders (collectively, the “Lenders”).

 

 

 

Availability:

 

Same as Secured Bridge Facility.

 

 

 

Guarantors:

 

Same as Senior Credit Facilities; provided, however, that the guarantee of the
Unsecured Bridge Loans by any SPV Holdco for which an Unsecured SPV Holdco
election has been made shall be subordinated.

 

 

 

Security:

 

None.

 

 

 

Unrestricted Subsidiaries:

 

Same as Senior Credit Facilities.

 

 

 

Use of Proceeds:

 

Same as Secured Bridge Facility.

 

 

 

Maturity:

 

Unsecured Bridge Loans that are not converted into Rollover Loans will mature on
the first anniversary of the Closing Date (the “Rollover Date”).

 

The Unsecured Bridge Facility shall have no required amortization.

 

--------------------------------------------------------------------------------

 

(7)                                 Capitalized terms used but not otherwise
defined in this Exhibit C have the meanings assigned thereto in the Commitment
Letter to which this Exhibit C is attached, including the other exhibits
thereto.

 

C-1

--------------------------------------------------------------------------------


 

Conversion into Rollover Loans:

 

If the Unsecured Bridge Loans have not been previously prepaid in full on or
prior to the Rollover Date, the principal amount of such Unsecured Bridge Loans
outstanding on the Rollover Date may, at the option of the Borrower but subject
to the conditions precedent set forth in Annex I hereto, be converted into
senior unsecured rollover loans having the terms set forth in Annex I hereto
(the unsecured rollover loans in respect of the 8 Year Unsecured Bridge Loans,
the “8 Year Unsecured Bridge Rollover Loans” and the unsecured rollover loans in
respect of the 10 Year Unsecured Bridge Loans, the “10 Year Unsecured Bridge
Rollover Loans” and collectively, the “Unsecured Bridge Rollover Loans”). Any
Unsecured Bridge Loans not converted into Unsecured Bridge Rollover Loans shall
be repaid in full on the Rollover Date.

 

 

 

Exchange into Unsecured Bridge Exchange Notes:

 

Each Lender will have the right, at any time on or after the Rollover Date, upon
reasonable prior written notice, to exchange Unsecured Bridge Loans held by it
for senior unsecured bridge exchange notes of the Borrower having the terms set
forth in Annex II hereto (the unsecured exchange notes in respect of the 8 Year
Unsecured Bridge Rollover Loans, the “8 Year Unsecured Bridge Exchange Notes”
and the unsecured exchange notes in respect of the 10 Year Unsecured Bridge
Rollover Loans, the “10 Year Unsecured Bridge Exchange Notes” and collectively,
the “Unsecured Bridge Exchange Notes”). Notwithstanding the foregoing, the
Borrower will not be required to exchange Unsecured Bridge Rollover Loans for
Unsecured Bridge Exchange Notes below $100.0 million of Unsecured Bridge
Exchange Notes for the first such exchange and thereafter (unless a lesser
amount represents all outstanding Senior Extended Term Loans).

 

 

 

Interest Rates and Fees:

 

As set forth on Annex III hereto.

 

 

 

Optional Commitment Reduction and Prepayment:

 

Same as Secured Bridge Facility.

 

 

 

Mandatory Commitment Reduction and Prepayment:

 

Commitments will be reduced, and loans will be required to be prepaid under the
Unsecured Bridge Facility in an aggregate amount equal to:



a.              100% of the Net Cash Proceeds received by the Borrower or any of
its subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any Debt Incurrence (as defined in Exhibit B) in excess of the Cap (as defined
in Exhibit B) after the Original Signing Date, whether before or after the
Closing Date;

 

b.              100% of the Net Cash Proceeds received by the Borrower or any of
its subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any sale or other disposition of assets (including proceeds from the issuance or
sale of equity interest in any subsidiary of the Borrower) resulting in Net Cash
Proceeds in excess of the Cap consummated after the Original

 

C-2

--------------------------------------------------------------------------------


 

 

 

Signing Date, whether before or after the Closing Date, other than
(i) dispositions (including sale-leaseback transactions) in the ordinary course
of business or consistent with past practice, (ii) dispositions of inventory,
used or surplus equipment, and cash or cash equivalents, (iii) any disposition
that does not result in Net Cash Proceeds exceeding US$250,000,000 for such
disposition, (iv) any disposition by any subsidiary that is a foreign subsidiary
(to the extent the application of such proceeds would be subject to local law or
organizational document restrictions or material adverse tax consequences;
provided that the Borrower shall have used commercially reasonable efforts to
eliminate or minimize such restrictions or consequences), (v) any disposition
from or to a restricted subsidiary of the Borrower, and (vi) such other
exceptions as may be agreed by the Lead Arrangers and set forth in the
definitive credit agreement for the Unsecured Bridge Facility, and subject to
the right to reinvest (or to commit to reinvest) any such proceeds within one
year of the receipt thereof; and

 

 

 

 

 

c.               on or prior to the Closing Date only, the amount of any
Specified Reduction (as defined in the Fee Letter).

 

Notwithstanding the foregoing, other than with respect to the proceeds of
unsecured indebtedness pursuant to clause (a) above, the Unsecured Bridge
Facility shall not be required to be reduced and repaid to the extent the
Borrower optionally reduces the commitments in respect of any of the other
Facilities (or, if such Facilities have been funded, to repay any of the loans
thereunder) by the amount of such mandatory reduction of the Unsecured Bridge
Facility otherwise required hereby.



The Borrower may at any time unilaterally (or, as required by the Fee Letter,
shall) decrease the amount of commitments under the Unsecured Bridge Facility by
delivery by the Borrower of a Reallocation Notice (as defined in Exhibit A) to
the Lead Arrangers.

 

 

 

Prepayments Generally:

 

Same as Secured Bridge Facility.

 

 

 

Documentation:

 

The Unsecured Bridge Facility will be documented under a credit agreement to be
entered into on the Closing Date and will be substantially similar to the Credit
Agreement for the Secured Bridge Facility, with (x) negative covenants as
described below, (y) adjustments to be mutually agreed to reflect administrative
and operational requirements of the Unsecured Bridge Administrative Agent and
(z) such changes thereto as are necessary or reasonably appropriate to reflect
the terms set forth in this Exhibit C and in the Commitment Letter to which this
Exhibit C is attached (including the unsecured nature of the Unsecured Bridge
Facility).

 

 

 

Representations
and Warranties:

 

Same as Secured Bridge Facility.

 

 

 

Conditions Precedent



 

The borrowing under the Unsecured Bridge Facility will be subject

 

C-3

--------------------------------------------------------------------------------


 

to Funding:

 

solely to the Funding Conditions.

 

 

 

Certain Funds:

 

In the event the definitive documentation for the Unsecured Bridge Facility is
entered into (the date such documentation is entered into, the “Effective Date”)
prior to the Closing Date, then during the period from and including the
Effective Date until after the funding of all loans requested on the Closing
Date and the use of the proceeds thereof to consummate the Transactions (the
“Certain Funds Period”), and notwithstanding (i) that any representation or
warranty made on the Effective Date (excluding the Specified Representations)
was incorrect, (ii) any failure by the Borrower to comply with the affirmative
covenants and negative covenants, (iii) any provision to the contrary in the
definitive documentation for the Unsecured Bridge Facility or otherwise or
(iv) that any condition to the occurrence of the Effective Date may subsequently
be determined not to have been satisfied, neither the Unsecured Bridge
Administrative Agent nor any Lender shall be entitled to (1) cancel any of its
commitments under the Unsecured Bridge Facility (except as set forth in
“Mandatory Commitment Reduction and Prepayment” above), (2) rescind, terminate
or cancel the definitive documentation for the Unsecured Bridge Facility or
exercise any right or remedy or make or enforce any claim under such definitive
documentation, the related notes, the related fee letter or that it otherwise
may have to the extent to do so would prevent, limit or delay the making of its
loan and the use of the proceeds thereof to consummate the Transactions,
(3) refuse to make its loan; provided that the Funding Conditions have been
satisfied; or (4) exercise any right of set-off or counterclaim in respect of
its loan to the extent to do so would prevent, limit or delay the making of its
loans and the use of the proceeds thereof to consummate the Transactions.
Notwithstanding anything to the contrary provided herein, (A) the rights and
remedies of the Lenders and the Unsecured Bridge Administrative Agent shall not
be limited in the event that any Funding Condition is not satisfied or waived on
the date such loans are required to be made and (B) immediately after the
expiration of the Certain Funds Period, all of the rights and remedies of the
Unsecured Bridge Administrative Agent and the Lenders shall be available
notwithstanding that such rights were not available prior to such time as a
result of the foregoing.

 

 

 

Clean-up Period

 

From the Closing Date until the date that is 60 days after the Closing Date, any
breach of a covenant, inaccuracy of or inability to make a representation or
warranty (excluding the Specified Representations) or any default or Event of
Default (other than any Specified Event of Default) by reason of any matter or
circumstance relating to Sprint or its Subsidiaries will be deemed not to be a
breach of a covenant, an inaccuracy of or failure to make a representation or
warranty or a default or Event of Default if it (i) does not have a material
adverse effect on the consolidated results of operations or financial condition
of the Borrower and its subsidiaries (including Sprint and its subsidiaries)
taken as a whole, such that the Borrower and its subsidiaries (including Sprint
and its subsidiaries) taken as a whole would be unable to perform the payment
obligations under the Unsecured Bridge Facility; (ii) was not knowingly procured
or approved by the Borrower; (iii) is capable of

 

C-4

--------------------------------------------------------------------------------


 

 

 

remedy and reasonable steps are being taken to remedy it; and (iv) is not a
breach of the covenants relating to the accession of Guarantors beyond the
earlier of thirty (30) days after the Closing Date or the date on which any
required Guarantor actually guarantees the Existing T-Mobile Notes.

 

 

 

Affirmative Covenants:

 

Same as Senior Credit Facilities.

 

 

 

Negative Covenants:

 

Same as Term Loan Facility (with changes to reflect the unsecured nature of the
Unsecured Bridge Facility).

 

 

 

Financial Covenants:

 

None.

 

 

 

Events of Default:

 

Same as Term Loan Facility.

 

 

 

Cost and Yield Protection:

 

Same as Senior Credit Facilities.

 

 

 

Defaulting Lenders:

 

Same as Senior Credit Facilities.

 

 

 

Voting Rights:

 

Same as Senior Credit Facilities.

 

 

 

Assignments and Participations:

 

Same as Senior Credit Facilities.

 

 

 

Expenses and Indemnification:

 

Same as Senior Credit Facilities.

 

 

 

Governing Law and Jurisdiction:

 

Same as Senior Credit Facilities

 

 

 

Bail-In

 

Same as Senior Credit Facilities.

 

 

 

Counsel to Lead Arrangers and Unsecured Bridge Administrative Agent:

 

Cahill Gordon & Reindel LLP

 

C-5

--------------------------------------------------------------------------------


 

ANNEX I

 

PROJECT LAKES
US$8.0 Billion Unsecured Bridge Loan Facility

Summary of Terms and Conditions of
Rollover Loans

 

Borrower:

 

Same as the Unsecured Bridge Facility.

 

 

 

Facility:

 

8 Year Unsecured Bridge Rollover Loans in an initial principal amount equal to
100% of the outstanding principal amount of the 8 Year Unsecured Bridge Loans on
the Rollover Date and 10 Year Unsecured Bridge Rollover Loans in an initial
principal amount equal to 100% of the outstanding principal amount of the 10
Year Unsecured Bridge Loans on the Rollover Date. Subject to the conditions
precedent set forth below, the Unsecured Bridge Rollover Loans will be available
to the Borrower to refinance the Unsecured Bridge Loans on the Rollover Date.
The Unsecured Bridge Rollover Loans will be governed by definitive documentation
that, except as set forth below, shall have the same terms as the Unsecured
Bridge Loans.

 

 

 

Interest Rate:

 

8 Year Unsecured Bridge Loans: Interest shall be payable quarterly in arrears at
a rate per annum equal to the 8 Year Unsecured Bridge Total Cap (as defined in
the Fee Letter).



10 Year Unsecured Bridge Loans: Interest shall be payable quarterly in arrears
at a rate per annum equal to the 10 Year Unsecured Bridge Total Cap (as defined
in the Fee Letter).

 

 

 

Maturity:

 

8 Year Unsecured Bridge Rollover Loans: 8 years after the Closing Date.



10 Year Unsecured Bridge Rollover Loans: 10 years after the Closing Date.

 

 

 

Optional Prepayments:

 

For so long as the Unsecured Bridge Rollover Loans have not been exchanged for
Unsecured Bridge Exchange Notes of the Borrower as provided in Annex II, they
may be prepaid at the option of the Borrower, in whole or in part, at any time,
together with accrued and unpaid interest to the prepayment date (but without
premium or penalty).

 

 

 

Mandatory Prepayments:

 

Same as the Unsecured Bridge Loans.

 

 

 

Conditions Precedent to Rollover:

 

The ability of the Borrower to convert any Unsecured Bridge Loans into Unsecured
Bridge Rollover Loans is subject to the condition that at the time of any such
refinancing, there shall exist no bankruptcy event of default or payment event
of default in respect of the Unsecured Bridge Loans.

 

C-I-1

--------------------------------------------------------------------------------


 

 

Covenants:

 

Same as Unsecured Bridge Exchange Notes.

 

 

 

Assignments and Participations:

 

Same as Unsecured Bridge Loans.

 

 

 

Governing Law:

 

New York.

 

 

 

Expenses and Indemnification:

 

Same as Unsecured Bridge Loans.

 

C-II-2

--------------------------------------------------------------------------------


 

ANNEX II

PROJECT LAKES
US$8.0 Billion Unsecured Bridge Loan Facility

Summary of Terms and Conditions of
Unsecured Bridge Exchange Notes

 

Issuer:

 

Same as the Borrower of the Unsecured Bridge Loans.

 

 

 

Guarantors:

 

Same as the Unsecured Bridge Loans.

 

 

 

Unsecured Bridge Exchange Notes:

 

The Issuer will issue the Unsecured Bridge Exchange Notes under an indenture
(the “Indenture”) (which may be the indenture for the Reference Notes) that will
include provisions consistent with the indenture for the Reference Notes, except
as set forth herein. Except as expressly set forth herein, the Unsecured Bridge
Exchange Notes shall have the same terms as the Unsecured Bridge Rollover Loans.

 

 

 

Security:

 

None.

 

 

 

Interest Rate:

 

8 Year Unsecured Bridge Exchange Notes: A per annum rate equal to the 8 Year
Unsecured Bridge Total Cap, payable semi-annually in arrears.



10 Year Unsecured Bridge Exchange Notes: A per annum rate equal to the 10 Year
Unsecured Bridge Total Cap, payable semi-annually in arrears.

 

 

 

Maturity:

 

8 Year Unsecured Bridge Exchange Notes: Same as the 8 Year Unsecured Bridge
Rollover Loans.



10 Year Unsecured Bridge Exchange Notes: Same as the 10 Year Unsecured Bridge
Rollover Loans.

 

 

 

Amortization:

 

None.

 

 

 

Optional Redemption:

 

Except as set forth in this paragraph and the next two succeeding paragraphs,
the 8 Year Unsecured Bridge Exchange Notes will be non-callable prior to the
third anniversary of the Closing Date. Thereafter, each such Unsecured Bridge
Exchange Note may be redeemed, in whole or in part, at the option of the Issuer
at a price equal to 100% of the aggregate principal amount redeemed plus accrued
and unpaid interest, if any, plus a premium equal to seventy-five percent of the
coupon on such 8 Year Unsecured Bridge Exchange Notes, with such premium
declining ratably to zero on the date that is two years prior to the maturity
date of such 8 Year Unsecured Bridge Exchange Notes.



Prior to the third anniversary of the Closing Date, the Issuer may redeem such 8
Year Unsecured Bridge Exchange Notes at a make-whole price based on the yield on
U.S. Treasury notes with a maturity closest to the third anniversary of the
Closing Date plus 50 basis points.

 

C-II-1

--------------------------------------------------------------------------------


 

 

 

Prior to the third anniversary of the Closing Date, the Issuer may redeem up to
40% of such 8 Year Unsecured Bridge Exchange Notes with an amount equal to
proceeds from any qualified equity offering at a price equal to par plus the
coupon on such 8 Year Unsecured Bridge Exchange Notes; provided, however, that
(x) 8 Year Unsecured Bridge Exchange Notes in a principal amount equal to at
least 50% of the aggregate principal amount of such 8 Year Unsecured Bridge
Exchange Notes originally issued (excluding Notes held by the Issuer and its
subsidiaries) remain outstanding after such redemption and (y) the redemption
occurs within 180 days of the date of the closing of such equity offering or the
date of contribution to the Issuer’s common equity capital made with net cash
proceeds of one or more sales of equity interests of Parent.



Except as set forth in this paragraph and the next two succeeding paragraphs,
the 10 Year Unsecured Bridge Exchange Notes will be non-callable prior to the
fifth anniversary of the Closing Date. Thereafter, each such Unsecured Bridge
Exchange Note may be redeemed, in whole or in part, at the option of the Issuer
at a price equal to 100% of the aggregate principal amount redeemed plus accrued
and unpaid interest, if any, plus a premium equal to one-half of the coupon on
such 10 Year Unsecured Bridge Exchange Notes, with such premium declining
ratably to zero on the date that is two years prior to the maturity date of such
10 Year Unsecured Bridge Exchange Notes.

 

Prior to the fifth anniversary of the Closing Date, the Issuer may redeem such
10 Year Unsecured Bridge Exchange Notes at a make-whole price based on the yield
on U.S. Treasury notes with a maturity closest to the fifth anniversary of the
Closing Date plus 50 basis points.

 

Prior to the third anniversary of the Closing Date, the Issuer may redeem up to
40% of such 10 Year Unsecured Bridge Exchange Notes with an amount equal to
proceeds from any qualified equity offering at a price equal to par plus the
coupon on such 10 Year Unsecured Bridge Exchange Notes; provided, however, that
(x) 10 Year Unsecured Bridge Exchange Notes in a principal amount equal to at
least 50% of the aggregate principal amount of such 10 Year Unsecured Bridge
Exchange Notes originally issued (excluding Notes held by the Issuer and its
subsidiaries) remain outstanding after such redemption and (y) the redemption
occurs within 180 days of the date of the closing of such equity offering or the
date of contribution to the Issuer’s common equity capital made with net cash
proceeds of one or more sales of equity interests of Parent.

 

 

 

Right to Transfer Unsecured Bridge Exchange Notes:

 

Each holder of Unsecured Bridge Exchange Notes shall have the right to transfer
its Unsecured Bridge Exchange Notes in whole or in part in compliance with
applicable law to any third parties.

 

 

 

Offer to Purchase from

 

Same as the indenture for the Reference Notes.

 

C-II-2

--------------------------------------------------------------------------------


 

Asset Sale Proceeds:

 

 

 

 

 

Offer to Purchase upon a Change of Control:

 

Same as the indenture for the Reference Notes (with changes to relevant
definitions consistent with the Senior Credit Facilities).

 

 

 

Covenants:

 

Same as Unsecured Bridge Loans.

 

 

 

Events of Default:

 

Same as the indenture for the Reference Notes.

 

 

 

Defeasance and Discharge Provisions:

 

Same as the indenture for the Reference Notes.

 

 

 

Modification:

 

Same as the indenture for the Reference Notes.

 

 

 

Registration Rights:

 

None.

 

 

 

Governing Law:

 

New York

 

C-II-3

--------------------------------------------------------------------------------


 

ANNEX III

 

Interest Rates:

 

Interest will be payable on loans under the 8 Year Unsecured Bridge Facility at
the following rates per annum:

 

(a) in the case of Eurodollar loans, Adjusted LIBOR plus 3.50% per annum, and

 

(b) in the case of ABR loans, the ABR plus 2.50% per annum.

 

 

 

 

 

The interest margins shall increase by an additional 50 basis points at the
beginning of each three-month period subsequent to the initial three-month
period for so long as the loans under the 8 Year Secured Bridge Facility are
outstanding up to the 8 Year Unsecured Total Cap.

 

Interest will be payable on loans under the 10 Year Unsecured Bridge Facility at
the following rates per annum:



(a) in the case of Eurodollar loans, Adjusted LIBOR plus 3.75% per annum, and



(b) in the case of ABR loans, the ABR plus 2.75% per annum.
The interest margins shall increase by an additional 50 basis points at the
beginning of each three-month period subsequent to the initial three-month
period for so long as the loans under the 10 Year Secured Bridge Facility are
outstanding up to the 10 Year Unsecured Total Cap.



As used herein:



“Adjusted LIBOR” means the London Interbank Offered Rate (adjusted for statutory
reserve requirements); provided that Adjusted LIBOR shall in all cases not be
less than 0%. The definitive documentation for the Unsecured Bridge Facility
shall include successor LIBOR provisions reasonably acceptable to the Unsecured
Bridge Administrative Agent and the Borrower.

 

“ABR” means the highest of (a) the Bridge Administrative Agent’s Prime Rate,
(b) the Federal Funds Effective Rate plus ½ of 1% and (c) the Adjusted LIBOR for
a one month interest period on any day plus 1%.



“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day);

 

C-III-1

--------------------------------------------------------------------------------


 

 

 

provided, that in the event that The Wall Street Journal shall, for any reason,
fail or cease to publish the Prime Lending Rate, the Bridge Administrative Agent
shall choose a reasonably comparable index or source to use as the basis for the
Prime Lending Rate.

 

 

 

Eurodollar Interest Periods:

 

At the Borrower’s option, 1, 2, 3 or 6 months (or, if agreed by all relevant
Lenders, 12 months). Interest on Eurodollar loans will be payable on the last
day of each interest period and upon repayment or prepayment.

 

 

 

Interest Rate Basis:

 

Interest on Eurodollar loans will be payable in arrears on the basis of a
360-day year (calculated on the basis of the actual number of days elapsed).
Interest on ABR loans will be payable quarterly in arrears on the basis of a
365/366-day year when ABR is based on the Bridge Administrative Agent’s Prime
Rate and otherwise on a 360-day year (in each case calculated on the basis of
the actual number of days elapsed).

 

 

 

Default Rate:

 

With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Bridge Facility plus 2.00% per annum.

 

C-III-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PROJECT LAKES
US$11.0 Billion Senior Secured Credit Facilities
US$19.0 Billion Senior Secured Bridge Loan Facility(8)

US$8.0 Billion Senior Unsecured Bridge Loan Facility

 

Additional Conditions Precedent(9)

 

The initial borrowings under each Facility shall be subject to the following
conditions precedent:

 

1.                                      The Acquisition shall have been
consummated, or substantially concurrently with the funding under such Facility
shall be consummated, on substantially the terms set forth in the Business
Combination Agreement without giving effect to any amendments, waivers or
consents by the Borrower or its applicable merger subsidiary (other than any
amendment, waiver or consent to any interim operating covenants of Sprint and
its subsidiaries not involving the incurrence of indebtedness or liens or the
disposition of assets) that are materially adverse to the Lenders in their
capacities as such and that have not been approved by the Original Commitment
Parties (such approval not to be unreasonably withheld or delayed) (it being
understood and agreed that any change in the equity consideration for the
Acquisition shall be deemed not to be materially adverse to the Lenders (so long
as DT shall control (including by proxy) a majority of the voting stock of
Parent), and it being understood further that any change to the definition of
“Material Adverse Effect on Sprint” in the Business Combination Agreement shall
be deemed to be materially adverse to the Lenders).  The Specified
Representations and the Business Combination Agreement Representations shall be
true and correct in all material respects as of the Closing Date; provided that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such date.  The
Refinancing shall have been consummated, or substantially concurrently with the
funding under the Facilities shall be consummated.

 

2.                                      The Arrangers shall have received
(a) U.S. GAAP audited consolidated balance sheets and related statements of
income (loss) or operations, stockholders’ equity and cash flows of each of the
Company and Sprint for the three most recently completed fiscal years ended at
least 90 days prior to the Closing Date and (b) U.S. GAAP unaudited consolidated
balance sheets and related statements of income (loss) or operations,
stockholders’ equity and cash flows of each of the Company and Sprint for each
subsequent fiscal quarter ended at least 45 days before the Closing Date (other
than the fourth quarter of any fiscal year and subject to normal year-end
adjustments); provided that filing of the required financial statements on
Form 10-K and Form 10-Q by the Company or Sprint will satisfy the foregoing
requirements.

 

3.                                      The Arrangers shall have received a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Company and its subsidiaries, in a form customary for inclusion in
a confidential information memorandum used to syndicate bank credit facility, as
of and for the 12-month period ending on the last day of the most recently
completed four-fiscal quarter period for which financial statements have been
delivered pursuant to paragraph 2 above, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income).

 

--------------------------------------------------------------------------------

(8)                                 Subject to increase per Reallocation Notice.

 

(9)                                 Capitalized terms used but not otherwise
defined herein have the meanings assigned thereto in the Commitment Letter to
which this Exhibit D is attached, including the other exhibits thereto.

 

D-1

--------------------------------------------------------------------------------


 

4.                                      The Senior Administrative Agent, the
Unsecured Bridge Administrative Agent, or Secured Bridge Administrative Agent,
as applicable, shall have received a customary borrowing notice, customary
secretary’s certificates for the Borrower and each Guarantor, a customary
closing officer’s certificate as to defaults and representations, a solvency
certificate of the chief financial officer of the Borrower dated as of the
Closing Date in the form attached hereto as Exhibit E, customary legal opinions
as to the loan documents, and customary corporate opinions as to the Borrower
and the Guarantors, in each case subject to the Documentation Provision.

 

5.                                      The Arrangers shall have received at
least 3 business days prior to the Closing Date, all documentation and other
information required by regulatory authorities with respect to the Borrower and
the Guarantors under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, as
reasonably requested by the Arrangers in writing at least 10 business days prior
to the Closing Date.

 

6.                                      The Arrangers, the Senior Administrative
Agent, the Unsecured Bridge Administrative Agent,  or Secured Bridge
Administrative Agent, as applicable, and the Lenders shall have received (or
substantially simultaneously with the initial funding of the Facilities on the
Closing Date, shall receive) all fees and expenses required to be paid on or
prior to the Closing Date pursuant to the Fee Letter or hereunder and, with
respect to expenses, invoiced to the Borrower at least three business days prior
to the Closing Date.

 

7.                                      With respect to the Senior Credit
Facilities and the Secured Bridge Facility, all documents and instruments
required to be entered into or delivered by the Borrower and the Guarantors to
create and perfect the security interests of the applicable collateral agent and
the other secured parties thereunder in the Collateral shall have been executed
and delivered and, if applicable, be in proper form for filing as and to the
extent required hereby, subject in each case to the Documentation Provision.

 

8.                                      Solely with respect to the Unsecured
Bridge Facility, (a) one or more investment banks reasonably satisfactory to the
Arrangers (as defined in Exhibit C) (collectively, the “Investment Banks”) shall
have been engaged to publicly offer or privately place the Initial Unsecured
Notes, (b) the Investment Banks shall have received a customary preliminary
prospectus or preliminary offering memorandum (the “Offering Memorandum”)
related to the Initial Unsecured Notes, which shall be in customary form or
which, with respect to the description of the Initial Unsecured Notes and any
other parts thereof for which the Investment Banks’ or its advisors’ cooperation
or approval is required for them to be complete, Parent shall have used
commercially reasonable efforts to cause to be completed, including using
commercially reasonable efforts to obtain all audited, unaudited, pro forma and
other financial statements and schedules of Parent, the Company, Sprint and
their respective subsidiaries of the type that would be required in a registered
public offering of such Initial Unsecured Notes on Form S-1 (in the case of an
offering pursuant to Rule 144A under the Securities Act, following delivery of a
SAS 72 representation letter by each Investment Bank), except the Offering
Memorandum does not need to include such information customarily excluded in
Rule 144A offerings including, but not limited to, information required by Item
3-10 or 3-16 of Regulation S-X or Item 402 of Regulation S-K, and Parent shall
have used its commercially reasonable efforts to arrange for delivery of drafts
of customary “comfort” letters (including “negative assurance” comfort) that
independent accountants of the Company and Sprint would be prepared to deliver
upon completion of customary procedures in connection with the offering of the
Initial Notes.  Parent shall have ensured that the Investment Banks shall have
been afforded a period (the “Unsecured Notes Marketing Period”) of at least ten
(10) consecutive business days after delivery of such complete Offering
Memorandum (at no time during which period the financial information in the
Offering Memorandum shall be “stale”) to seek to place the Initial Notes with
qualified purchasers thereof; provided that (s) May 28, 2018 shall be excluded
as a Business Day

 

D-2

--------------------------------------------------------------------------------


 

for such purposes, (t) July 4, 2018 through July 6, 2018 shall each be excluded
as a Business Day for such purposes, (u) November 22, 2018 through November 23,
2018 shall each be excluded as a Business Day for such purposes, (v) if such 10
consecutive Business Day period has not ended on or prior to August 17, 2018,
then such 10 consecutive Business Day period shall not commence prior to
September 4, 2018, (w) if such 10 consecutive Business Day period has not ended
on or prior to December 14, 2018, then such 10 consecutive Business Day period
shall not commence prior to January 2, 2019, (x) May 27, 2019 shall be excluded
as a Business Day for such purposes, (y) July 4, 2019 through July 5, 2019 shall
be excluded as a Business day for such purposes and (z) if such 10 consecutive
Business Day period has not ended on or prior to August 16, 2019, then such 10
consecutive Business Day period shall not commence prior to September 3, 2019. 
If you in good faith reasonably believe that you have delivered the items
required by clause (b) of the first sentence of this paragraph (the “Required
Notes Information”), you may deliver to the Arrangers written notice to that
effect (stating when you believe you completed any such delivery), in which case
you shall be deemed to have delivered such Required Notes Information on the
date such notice is received, unless the Arrangers in good faith reasonably
believe that you have not completed delivery of such Required Notes Information
and, within three business days after receipt of such notice from you, deliver a
written notice to you to that effect (stating with specificity what Required
Notes Information you have not delivered).

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SOLVENCY CERTIFICATE

 

Pursuant to the Credit Agreement, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] of [the Borrower] (the
“Borrower”), and not individually, and without any personal liability, as
follows:

 

As of the date hereof, after giving effect to the consummation of the
Transaction, including the making of the Loans under the Credit Agreement on the
date hereof, and after giving effect to the application of the proceeds of such
Loans, he is of the opinion that:

 

a.                                      The fair value of the assets of the
Borrower and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise;

 

b.                                      The present fair saleable value of the
property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured;

 

c.                                       The Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured; and

 

d.                                      The Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.

 

For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the transactions contemplated by the
Commitment Letter.

 

[Signature page follows]

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

[BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------